Exhibit 10(a)
 


 
 
 
 
 
 
 
 

 


Agreement and Plan of Merger






By and Among


Southside Bancshares, Inc.,


Southside Merger Sub, Inc.


and


Fort Worth Bancshares, Inc.








Dated as of May 17, 2007






--------------------------------------------------------------------------------


 

 
Table of Contents
           
Page
 
Preamble
1
 
ARTICLE 1 - TRANSACTIONS AND TERMS OF MERGER
1
 
1.1 Merger
1
 
1.2 Time and Place of Closing
1
 
1.3 Effective Time
2
 
1.4 Conversion of Company Common Stock
2
 
1.5 Merger Sub Common Stock
2
 
1.6 Parent Common Stock
2
 
1.7 Company Options and Warrants
3
 
1.8 Organizational Documents and Directors and Officers of Surviving Corporation
3
 
1.9 Purchase Price Adjustment
3
 
ARTICLE 2 – DELIVERY OF MERGER CONSIDERATION
4
 
2.1 Exchange Procedures
4
 
2.2 Rights of Former Company Shareholders
5
 
2.3 Dissenters’ Rights
5
 
ARTICLE 3 – REPRESENTATIONS AND WARRANTIES
6
 
3.1 Company Disclosure Letter
6
 
3.2 Standards
6
 
3.3 Representations and Warranties of the Company
6
 
3.4 Representations and Warranties of Parent
21
 
ARTICLE 4 – COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES
23
 
4.1 Conduct of Business Prior to Effective Time
23
 
4.2 Forbearances
23
 
4.3 State Filings
25
 
4.4 Company Shareholder Approval
26
 
4.5 Reasonable Best Efforts
26
 
4.6 Applications and Consents
26
 
4.7 Notification of Certain Matters
27
 
4.8 Investigation and Confidentiality
27
 
4.9 Press Releases; Publicity
27
 
4.10 Acquisition Proposals
28
 
4.11 Takeover Laws
28
 
4.12 Retention Bonuses; Change in Control Bonuses; Employee Benefits and
Contracts
28
 
4.13 Indemnification
29
 
ARTICLE 5 – CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE
29
 
5.1 Conditions to Obligations of Each Party
29
 
5.2 Conditions to Obligations of Parent
30
 
5.3 Conditions to Obligations of The Company
31
 
ARTICLE 6 – TERMINATION
32
 
6.1 Termination
32
 
6.2 Effect of Termination
32
 
6.3 Termination Fee
33



 



--------------------------------------------------------------------------------







 
ARTICLE 7 – MISCELLANEOUS
33
 
7.1 Definitions
33
 
7.2 Non-Survival of Representations and Covenants
41
 
7.3 Expenses
41
 
7.4 Entire Agreement
42
 
7.5 Amendments
42
 
7.6 Waivers
42
 
7.7 Assignment
42
 
7.8 Notices
42
 
7.9 Governing Law
43
 
7.10 Counterparts
43
 
7.11 Captions
43
 
7.12 Interpretations
43
 
7.13 Severability
44
 
7.14 Waiver of Jury Trial
44





--------------------------------------------------------------------------------



LIST OF EXHIBITS




Exhibit
Description
           
A
Form of Director Support Agreement
           
B
Form of Shareholder Support Agreement
           
C
Form of Retention Agreement
           
D
Form of Employment Agreement
                           





--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
Preamble


THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of May 17, 2007, by and among Southside Bancshares, Inc., a Texas corporation
(“Parent”), Southside Merger Sub, Inc., a Texas corporation and wholly owned
subsidiary of Parent (“Merger Sub”) and Fort Worth Bancshares, Inc., a Texas
corporation (the “Company”).


The Boards of Directors of Parent, Merger Sub and the Company have approved this
Agreement and the transactions described herein.  This Agreement provides for
the acquisition of the Company by Parent pursuant to the merger of Merger Sub
with and into the Company (the “Merger”), with the Company as the surviving
corporation.


Concurrently with the execution and delivery of this Agreement, as a condition
and inducement to Parent’s willingness to enter into this Agreement, each of the
directors who are not also officers has executed and delivered to Parent an
agreement in substantially the form attached as Exhibit A hereto (the “Director
Support Agreement”) and each of the beneficial holders of 5% or more of the
outstanding shares of Company Common Stock who are not also directors has
executed and delivered to Parent an agreement in substantially the form attached
as Exhibit B hereto (the “Shareholder Support Agreement”), pursuant to which
they have agreed, among other things, subject to the terms of such Shareholder
Support Agreement, to vote the shares of Company Common Stock held of record by
such Persons or as to which they otherwise have sole voting power to approve and
adopt this Agreement.




Certain terms used and not otherwise defined in this Agreement are defined in
Section 7.1.


NOW, THEREFORE, in consideration of the above and the mutual warranties,
representations, covenants and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:


ARTICLE 1
TRANSACTIONS AND TERMS OF MERGER


1.1  Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time, Merger Sub shall be merged with and into the Company in
accordance with Sections 5.01 and 5.02 of the Texas Business Corporation Act
(the “TBCA”) and with the effect provided in Section 5.06 of the TBCA.  The
Company shall be the surviving corporation (the “Surviving Corporation”)
resulting from the Merger and the separate corporate existence of Merger Sub
shall thereupon cease.  The Company shall continue to be governed by the Laws of
the State of Texas and the separate corporate existence of the Company with all
of its rights, privileges, immunities, powers and franchises shall continue
unaffected by the Merger; provided that, by virtue of the Merger, the Company
shall become a wholly owned subsidiary of Parent.


1.2  Time and Place of Closing.  Unless otherwise mutually agreed to by Parent
and the Company, the closing of the Merger (the “Closing”) shall take place in
the offices of Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas,
Texas 75202 at 10:00 a.m., Dallas time, on the date when the Effective Time is
to occur (the “Closing Date”).


--------------------------------------------------------------------------------





1.3  Effective Time.  Subject to the terms and conditions of this Agreement, on
the Closing Date, the Parties will cause articles of merger to be filed with the
Secretary of State of the State of Texas as provided in Section 5.04 of the TBCA
(the “Articles of Merger”).  The Merger shall take effect when the Articles of
Merger becomes effective (the “Effective Time”).  Subject to the terms and
conditions hereof, the Parties shall use their reasonable best efforts to cause
the Effective Time to occur on a mutually agreeable date following the date on
which satisfaction or waiver of the conditions set forth in Article 5 has
occurred (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions).


1.4  Conversion of Company Common Stock.


(a)           At the Effective Time, in each case subject to Section 1.4(d), by
virtue of the Merger and without any action on the part of the Parties or the
holder thereof, each share of Company Common Stock that is issued and
outstanding immediately prior to the Effective Time (other than the Excluded
Shares) shall be converted into the right to receive an amount in cash, without
interest, equal to the Per Share Purchase Price.


                      (b)           At the Effective Time, all shares of Company
Common Stock shall no longer be outstanding and shall automatically be cancelled
and retired and shall cease to exist as of the Effective Time, and each
certificate or electronic book-entry previously representing any such shares of
Company Common Stock (the “Company Certificates”) shall thereafter represent
only the right to receive the Per Share Purchase Price, and any Dissenting
Shares shall thereafter represent only the right to receive applicable payments
as set forth in Section 2.3.


(c)           If, prior to the Effective Time, the issued and outstanding shares
of Company Common Stock shall have been increased, decreased, changed into or
exchanged for a different number or kind of shares or securities as a result of
a reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, or other similar change in capitalization (which the
parties agree does not include Company Common Stock issued upon the exercise of
Company Options and Company Warrants), then an appropriate and proportionate
adjustment shall be made to the Per Share Purchase Price.


(d)           Each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time and owned by any of the Parties or their
respective Subsidiaries (in each case other than shares of Company Common Stock
held on behalf of third parties) shall, by virtue of the Merger and without any
action on the part of the holder thereof, cease to be outstanding, shall be
cancelled and retired without payment of any consideration therefor and shall
cease to exist (together with the Dissenting Shares, the “Excluded Shares”).


1.5  Merger Sub Common Stock.   At the Effective Time, by virtue of the Merger
and without any action on the part of the Parties of the holder thereof, each
share of the common stock of Merger Sub that is issued and outstanding
immediately prior to the Effective Time shall be converted into one share of
Company Common Stock.


1.6  Parent Common Stock.   At and after the Effective Time, each share of
Parent Common Stock issued and outstanding immediately prior to the Effective
Time shall remain an issued and outstanding share of Parent Common Stock and
shall not be affected by the Merger.

2

--------------------------------------------------------------------------------





1.7  Company Options and Warrants.  No later than five Business Days prior to
the Effective Time, the Company shall take all actions necessary to either (a)
cause each outstanding Company Option or Company Warrant to be exercised in
accordance with its terms; provided, that, the exercise of Company Options or
Company Warrants shall not cause an adjustment to the Per Share Purchase Price
pursuant to Section 1.4(c) hereof, or (b) terminate each outstanding Company
Option and Company Warrant.  Each Company Option or Company Warrant that is not
exercised prior to five Business Days prior to the Effective Time shall be
terminated and converted into the right to receive an amount in cash, without
interest, equal to (i) the Per Share Purchase Price, minus (ii) the exercise
price of such Company Option or Company Warrant (the “Option Termination
Payment”).  No later than five Business Days prior to the Effective Time, the
Company shall also take all actions necessary to terminate the Company Stock
Plans as of no less than five Business Days prior to the Effective Time and to
cause the provisions in any other Company Benefit Plan providing for the
issuance, transfer or grant of any capital stock of the Company or any interest
in respect of any capital stock of the Company to terminate and be of no further
force and effect as of no less than five Business Days prior to the Effective
Time.  The Company shall ensure that no later than five Business Days prior to
the Effective Time no holder of any Company Option or Company Warrant or any
participant in any Company Stock Plan or other Company Benefit Plan shall have
any right thereunder to acquire any capital stock of the Parties.


1.8  Organizational Documents and Directors and Officers of Surviving
Corporation.


(a)           The Organizational Documents of the Company in effect immediately
prior to the Effective Time shall be the Organizational Documents of the
Surviving Corporation after the Effective Time until otherwise amended or
repealed.


(b)           The directors and officers of Merger Sub immediately prior to the
Effective Time shall be the directors and officers, respectively, of the
Surviving Corporation as of the Effective Time, until the earlier of their
resignation or removal or otherwise ceasing to be a director or officer or until
their respective successors are duly elected and qualified, as the case may be.


1.9  Purchase Price Adjustment.  At least eight Business Days prior to the
Closing Date, the Company shall deliver to Parent and Merger Sub a good faith
estimate of the Company’s Net Shareholders’ Equity as of the close of business
on the Measurement Date (the “Estimated Net Shareholders’ Equity”), together
with supporting documentation for such estimate and any additional information
relating thereto reasonably requested by Parent or Merger Sub. Parent and its
accountants and advisors shall be given full access to all of the Company’s and
its Subsidiaries’ books and records for purposes of evaluating the accuracy and
completeness of the Estimated Net Shareholders’ Equity.  If Parent believes, in
good faith, that the Estimated Net Shareholders’ Equity is in error, Parent may
challenge the amount of the Estimated Net Shareholders’ Equity within four
Business Days following delivery thereof by delivering a notice of disagreement
to the Company.  If Parent does not timely deliver a notice of disagreement to
the Company, the Per Share Purchase Price shall be based on the Estimated Net
Shareholders’ Equity as delivered to Parent.  If Parent timely delivers a notice
of disagreement to the Company, Parent and the Company shall use their good
faith efforts to resolve any disputes with respect to the Estimated Net
Shareholders’ Equity prior to the Closing Date, and the Per Share Purchase Price
shall be based on the Net Shareholders’ Equity amount as mutually agreed to in
writing by Parent and the Company. If Parent timely delivers a notice of
disagreement to the Company but Parent and the Company are unable to resolve
their dispute regarding the Estimated Net Shareholders’ Equity within ten
Business Days of the delivery by Parent to the

3

--------------------------------------------------------------------------------



1.10  Company of such notice of disagreement, then this Agreement shall be
deemed terminated pursuant to Section 6.1(a) of this Agreement as of 11:59 p.m.,
Central time, on such tenth Business Day.


ARTICLE 2
DELIVERY OF MERGER CONSIDERATION


2.1  Exchange Procedures.


(a)           Delivery of Transmittal Materials.  At least 20 days prior to the
Effective Time, Southside Bank (the “Exchange Agent”) shall send to each holder
of record of shares of Company Common Stock (each, a “Holder”) (excluding the
holders, if any, of Excluded Shares) as of that date transmittal materials for
use in exchanging such holder’s Company Certificates for the Per Share Purchase
Price (which shall specify that delivery shall be effected, and risk of loss and
title to the Company Certificates shall pass, only upon proper delivery of such
Company Certificates (or an effective affidavit of loss in lieu thereof as
provided in Section 2.1(e)) to the Exchange Agent).  With respect to holders of
record of shares of Company Common Stock who have not delivered the Company
Certificate representing such shares by the Closing Date, the Exchange Agent
shall sent to each such holder (excluding the holders, if any, of Excluded
Shares) transmittal materials transmittal materials for use in exchanging such
holder’s Company Certificates for the Per Share Purchase Price (which shall
specify that delivery shall be effected, and risk of loss and title to the
Company Certificates shall pass, only upon proper delivery of such Company
Certificates (or an effective affidavit of loss in lieu thereof as provided in
Section 2.1(e)) to the Exchange Agent).


(b)           Delivery of Merger Consideration.  After the Effective Time,
following the surrender to the Exchange Agent of a Company Certificate (or an
effective affidavit of loss in lieu thereof as provided in Section 2.1(e)) in
accordance with the terms of a letter of transmittal duly executed, the holder
of such Company Certificate shall be entitled to receive in exchange therefor
the Per Share Purchase Price in respect of each of the shares of Company Common
Stock represented by his, her or its Company Certificate or Certificates (the
“Merger Consideration”).  If any portion of the Merger Consideration is to be
paid to a Person other than the Person in whose name a Company Certificate so
surrendered is registered, it shall be a condition to such payment that such
Company Certificate shall be properly endorsed or otherwise be in proper form
for transfer, and the Person requesting such payment shall pay to the Exchange
Agent any transfer or other similar Taxes required as a result of such payment
to a Person other than the registered holder of such Company Certificate, or
establish to the reasonable satisfaction of the Exchange Agent that such Tax has
been paid or is not payable.  Payments to holders of Dissenting Shares shall be
made as required by the TBCA.


(c)           Payment of Taxes.  The Exchange Agent (or, after the agreement
with the Exchange Agent is terminated, Parent) shall be entitled to deduct and
withhold from the Merger Consideration otherwise payable pursuant to this
Agreement to any holder of Company Common Stock such amounts as the Exchange
Agent or Parent, as the case may be, is required to deduct and withhold under
the Internal Revenue Code, or any provision of state, local or foreign Tax law,
with respect to the making of such payment.  To the extent the amounts are so
withheld by the Exchange Agent or Parent, as the case may be, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of shares of Company Common Stock in respect of whom such
deduction and withholding was made by the Exchange Agent or Parent, as the case
may be.


(d)           Return of Merger Consideration to Parent.  At any time upon
request by Parent, Parent shall be entitled to require the Exchange Agent to
deliver to it any remaining portion of the Merger

4

--------------------------------------------------------------------------------



Consideration not distributed to holders of Company Certificates that was
deposited with the Exchange Agent (the “Exchange Fund”) (including any interest
received with respect thereto and other income resulting from investments by the
Exchange Agent, as directed by Parent), and holders shall be entitled to look
only to Parent (subject to abandoned property, escheat or other similar laws)
with respect to the Merger Consideration payable upon due surrender of their
Company Certificates, without any interest thereon. Notwithstanding the
foregoing, neither Parent nor the Exchange Agent shall be liable to any holder
of a Company Certificate for Merger Consideration or cash from the Exchange Fund
in each case delivered to a public official pursuant to any applicable abandoned
property, escheat or similar law.


(e)           Lost Company Certificates.  In the event any Company Certificates
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the Person claiming such Company Certificate(s) to be lost, stolen
or destroyed and, if required by Parent or the Exchange Agent, the posting by
such Person of a bond in such sum as Parent may reasonably direct as indemnity
against any claim that may be made against the Company or Parent with respect to
such Company Certificate(s), the Exchange Agent will issue the Merger
Consideration deliverable in respect of the shares of Company Common Stock
represented by such lost, stolen or destroyed Company Certificates.  Prior to
the Effective Time, upon receipt of notice from any of its shareholders that a
Company Certificate has been lost or destroyed, and prior to issuing a new
certificate, the Company shall require such shareholder to post a bond in such
sum as Parent may reasonably direct as indemnity against any claim that may be
made against the Company or Parent with respect to such Company Certificate(s),
unless Parent agrees to the waiver of the requirement that such bond be posted.


2.2  Rights of Former Company Shareholders.  At the Effective Time, the stock
transfer books of the Company shall be closed as to holders of Company Common
Stock and no transfer of Company Common Stock by any such holder shall
thereafter be made or recognized.  Until surrendered for exchange in accordance
with the provisions of Section 2.1, each Company Certificate (other than Company
Certificates representing Excluded Shares) shall from and after the Effective
Time represent for all purposes only the right to receive the Merger
Consideration in exchange therefor.


2.3  Dissenters’ Rights.  Any Person who otherwise would be deemed a holder of
Dissenting Shares (a “Dissenting Shareholder”) shall not be entitled to receive
the applicable Merger Consideration with respect to the Dissenting Shares until
such Person shall have failed to perfect or shall have effectively withdrawn or
lost such holder’s right to dissent from the Merger under the TBCA.  Each
Dissenting Shareholder shall be entitled to receive only the payment provided by
Section 5.12 of the TBCA with respect to shares of Company Common Stock owned by
such Dissenting Shareholder for which the Dissenting Shareholder perfected such
holder’s dissenter’s rights.  The Company shall give Parent (a) prompt notice of
any written demands for appraisal, attempted withdrawals of such demands, and
any other instruments served pursuant to applicable Law received by the Company
relating to shareholders’ rights of appraisal and (b) the opportunity to direct
all negotiations and proceedings with respect to demand for appraisal under the
TBCA.  The Company shall not, except with the prior written consent of Parent,
voluntarily make any payment with respect to any demands for appraisals of
Dissenting Shares, offer to settle or settle any such demands or approve any
withdrawal of any such demands.



5

--------------------------------------------------------------------------------





ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1  Company Disclosure Letter.  Prior to the execution and delivery of this
Agreement, the Company has delivered to Parent a letter (the “Company Disclosure
Letter”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more of the
Company’s representations or warranties contained in this Article 3 or to one or
more of its covenants contained in Article 4.  Any disclosures made with respect
to a subsection of Section 3.3 shall be deemed to qualify any subsections of
Section 3.3 specifically referenced or cross-referenced with sufficient detail
to enable a reasonable Person to recognize the relevance of such disclosure to
such other subsections.


3.2  Standards.


(a)           No representation or warranty of any Party hereto contained in
this Article 3 (other than the representations and warranties in (i) Section
3.3(c), which shall be true and correct in all respects (except for inaccuracies
that are de minimis in amount), and (ii) Sections 3.3(b)(i), 3.3(b)(ii), 3.3(d)
and 3.4(b)(i), which shall be true and correct in all material respects) shall
be deemed untrue or incorrect, and no Party shall be deemed to have breached any
of its representations or warranties, as a consequence of the existence or
absence of any fact, circumstance or event unless such fact, circumstance or
event, individually or taken together in the aggregate with all other facts,
circumstances or events inconsistent with such Party’s representations or
warranties contained in this Article 3, has had or is reasonably likely to have
a Material Adverse Effect on such Party; provided, that, for purposes of
Sections 5.2(a) and 5.3(a) only, the representations and warranties that are
qualified by references to “material,” “Material Adverse Effect” or to the
“Knowledge” of any Party shall be deemed not to include such qualifications.


(b)           Unless the context indicates specifically to the contrary, a
“Material Adverse Effect” on a Party shall mean any change, event, violation,
inaccuracy or circumstance the effect of which is a material adverse impact on
(i) the condition (financial or otherwise), property, business, executive
management team, assets (tangible or intangible) or results of operations or
prospects of such Party and its subsidiaries taken as a whole or (ii) the
ability of such Party to perform its obligations under this Agreement or to
consummate the Merger or the other transactions contemplated by this
Agreement; provided, however, that “Material Adverse Effect” shall not be deemed
to include the impact of actions and omissions of a Party (or any of its
subsidiaries) taken with the prior informed consent of the other Party in
contemplation of the transactions contemplated hereby; provided, further, that
general changes in the economy, as well as changes in laws or regulations
affecting the banking industry, that do not have an effect on the Company or its
subsidiaries that is disproportionate to the effect on similarly-situated
financial institutions in Texas and contiguous states, shall not be deemed to
have a Material Adverse Effect on the Company.


3.3  Representations and Warranties of the Company.  Subject to and giving
effect to Sections 3.1 and 3.2 and except as set forth in the Company Disclosure
Letter, the Company hereby represents and warrants to Parent as follows:


(a)           Organization, Standing, and Power.  Each Subsidiary of the Company
is listed in Section 3.3(a) of the Company Disclosure Letter.  The Company and
each of its Subsidiaries are duly

6

--------------------------------------------------------------------------------



organized, validly existing, and, as applicable, are in good standing under the
Laws of the jurisdictions of their respective formation.  The Company and each
of its Subsidiaries have the requisite corporate power and authority to own,
lease, and operate their properties and assets and to carry on their businesses
as now conducted.  The Company and each of its Subsidiaries are duly qualified
or licensed to do business and are in good standing in the States of the United
States and foreign jurisdictions where the character of their assets or the
nature or conduct of their businesses requires them to be so qualified or
licensed.  Each of the Company and Fort Worth Bancorporation, Inc. is a bank
holding company within the meaning of the BHC Act and is currently duly
registered as such with the Federal Reserve Bank of Dallas.  Fort Worth National
Bank (the “Bank”) is a national banking association in good standing with the
OCC.  The Bank is an “insured institution” as defined in the Federal Deposit
Insurance Act and applicable regulations thereunder and its deposits are insured
by the Deposit Insurance Fund.


(b)           Authority; No Breach of Agreement.


   (i)           The Company has the corporate power and authority necessary to
execute, deliver, and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
corporate action (including valid authorization and adoption of this Agreement
by its duly constituted Board of Directors), subject only to the Company
Shareholder Approval and such regulatory approvals as are required by
law.  Subject to the Company Shareholder Approval and assuming due
authorization, execution, and delivery of this Agreement by each of Parent and
Merger Sub, this Agreement represents a legal, valid, and binding obligation of
the Company enforceable against the Company in accordance with its terms (except
in all cases as such enforceability may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship, and other
laws now or hereafter in effect relating to or affecting the enforcement of
creditors’ rights generally or the rights of creditors of insured depository
institutions, (B) general equitable principles and (C) laws relating to the
safety and soundness of insured depository institutions, and except that no
representation is made as to the effect or availability of equitable remedies or
injunctive relief (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and except that the availability of the
equitable remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding may be brought).


   (ii)           As of the date hereof, the Company’s Board of Directors has
(A) by the affirmative vote of all directors voting, which constitute at least a
majority of the entire Board of Directors of the Company, duly approved and
declared advisable this Agreement and the Merger and the other transactions
contemplated hereby; (B) determined that this Agreement and the transactions
contemplated hereby are advisable and in the best interests of the Company and
the holders of Company Common Stock; (C) resolved to recommend adoption of this
Agreement, the Merger and the other transactions contemplated hereby to the
holders of shares of Company Common Stock (such recommendations being the
“Company Directors’ Recommendation”); and (D) directed that this Agreement be
submitted to the holders of shares of Company Common Stock for their adoption.


   (iii)           Neither the execution and delivery of this Agreement by the
Company nor the consummation by the Company of the transactions contemplated
hereby, nor compliance by it with any of the provisions hereof or thereof, will
(A) violate, conflict with or result in a breach of any provision of the
Company’s or its Subsidiaries’ Organizational Documents, (B) constitute or
result in a Default under, or require any Consent pursuant to, or result in the
creation of any Lien on any material assets of the Company or its Subsidiaries
under, any Contract or

7

--------------------------------------------------------------------------------



Permit, or (C) subject to receipt of the Regulatory Consents and the expiration
of any waiting period required by Law, violate any Law or Order applicable to
the Company or its Subsidiaries or any of their respective material assets.


   (iv)           Other than (A) the Regulatory Consents and (B) notices to or
filings with the Internal Revenue Service or the Pension Benefit Guaranty
Corporation or both with respect to any Benefit Plans, no notice to, filing
with, or Consent of, any Governmental Authority is necessary in connection with
the execution, delivery or performance of this Agreement and the consummation by
the Company of the Merger and the other transactions contemplated by this
Agreement.


(c)           Capital Stock; Subsidiaries.  The Company’s authorized capital
stock consists of (i) 1,500,000 shares of Company Common Stock, of which, as of
the date of this Agreement, 650,202 shares are issued and outstanding, 35,599
shares are subject to Company Options, 19,866 are subject to Company Warrants
and 11,998 shares are held in treasury, and (ii) 500,000 shares of Company
Preferred Stock, none of which are issued and outstanding.  Set forth in Section
3.3(c) of the Company Disclosure Letter is a true and complete schedule of all
outstanding Rights to acquire shares of Company Common Stock, including grant
date, vesting schedule, exercise price, expiration date and the name of the
holder of such Rights.  Except as set forth in this Section 3.3(c) or in Section
3.3(c) of the Company Disclosure Letter, there are no shares of Company Common
Stock or other equity securities of the Company outstanding and no outstanding
Rights relating to the Company Common Stock, and no Person has any Contract or
any right or privilege (whether pre-emptive or contractual) capable of becoming
a Contract or Right for the purchase, subscription or issuance of any securities
of the Company.  All of the outstanding shares of Company Common Stock are duly
and validly issued and outstanding and are fully paid and nonassessable.  None
of the outstanding shares of Company Common Stock has been issued in violation
of any preemptive rights of the current or past shareholders of the Company.
There are no Contracts among the Company and its shareholders or by which the
Company is bound with respect to the voting or transfer of Company Common Stock
or the granting of registration rights to any holder thereof.  All of the
outstanding shares of Company Capital Stock and all Rights to acquire shares of
Company Capital Stock have been issued in compliance with all applicable federal
and state Securities Laws.  All issued and outstanding shares of capital stock
of its Subsidiaries have been duly authorized and are validly issued, fully paid
and (except as provided in 12 U.S.C. Section 55) nonassessable.  All of the
outstanding shares of capital stock of the Company’s Subsidiaries are owned by
the Company or a wholly owned Subsidiary thereof, free and clear of all
Liens.  None of the Company’s Subsidiaries has outstanding any Right to acquire
any shares of its capital stock or any security convertible into such shares, or
has any obligation or commitment to issue, sell or deliver any of the foregoing
or any shares of its capital stock.  The outstanding capital stock of each of
the Company’s Subsidiaries has been issued in compliance with all legal
requirements and is not subject to any preemptive or similar rights.


(d)           Financial Statements; Regulatory Reports; Proxy Statements.


   (i)           The Company has delivered to Parent true and complete copies of
(A) the Company Financial Statements; (B) all monthly reports and financial
statements of the Company and its Subsidiaries that were prepared for the
Company’s or any of its Subsidiaries’ Board of Directors since January 1, 2006;
(C) the annual report of Bank Holding Companies to the Federal Reserve Board for
the year ended December 31, 2006, of the Company and its Subsidiaries required
to file such reports; (D) all call reports and consolidated and parent company
only financial statements, including all amendments thereto, made to the Federal
Reserve Board, the OCC, the FDIC and the Texas Department of Banking since
January 1, 2006, of the Company’s and its Subsidiaries required to file such
reports; and (E) all annual and quarterly reports and proxy or information
statements (or similar materials) disseminated to the

8

--------------------------------------------------------------------------------



Company’s shareholders or the shareholders of any of its Subsidiaries at any
time since January 1, 2005.


   (ii)           The Company Financial Statements delivered prior to the date
of this Agreement have been (and all Company Financial Statements to be
delivered to Parent as required by this Agreement will be) prepared in
accordance with GAAP.  The Company Financial Statements fairly present the
financial position, results of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries as of the dates thereof and for
the periods covered thereby.  All call and other regulatory reports referred to
above have been filed on the appropriate form and prepared in all material
respects in accordance with such forms’ instructions and the applicable rules
and regulations of the regulating federal and/or state agency.  As of the date
of the latest balance sheet forming part of the Company’s Financial Statements
(the “Company Latest Balance Sheet”), none of the Company or its Subsidiaries
has had, nor are any of such entities’ assets subject to, any material
liability, commitment, indebtedness or obligation (of any kind whatsoever,
whether absolute, accrued, contingent, known or unknown, matured or unmatured)
that is not reflected and adequately provided for in accordance with GAAP.  No
report, including any report filed with the FDIC, the OCC, the Texas Department
of Banking, the Federal Reserve Board or other banking regulatory agency, and no
report, proxy statement, registration statement or offering materials made or
given to shareholders of the Company since January 1, 2005, as of the respective
dates thereof, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  No report, including any report filed with the FDIC, the OCC,
the Texas Department of Banking, the Federal Reserve Board, or other banking
regulatory agency, and no report, proxy statement, registration statement or
offering materials made or given to shareholders of the Company to be filed or
disseminated after the date of this Agreement will contain any untrue statement
of a material fact or will omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they will be made, not misleading.  The Company’s
Financial Statements are supported by and consistent with the general ledger and
detailed trial balances of investment securities, loans and commitments,
depositors’ accounts and cash balances on deposit with other institutions,
copies of which have been made available to Parent.  The Company and its
Subsidiaries have timely filed all reports and other documents required to be
filed by them with the FDIC, the OCC, the Texas Department of Banking, and the
Federal Reserve Board.


   (iii)           Each of the Company and each of its Subsidiaries maintains
accurate books and records reflecting its assets and liabilities and maintains
proper and adequate internal accounting controls, which provide assurance that
(A) transactions are executed with management’s authorization; (B) transactions
are recorded as necessary to permit preparation of the consolidated financial
statements of the Company in accordance with GAAP and to maintain accountability
for the Company’s consolidated assets; (C) access to the Company’s assets is
permitted only in accordance with management’s authorization; (D) the reporting
of the Company’s assets is compared with existing assets at regular intervals
and (E) accounts, notes and other receivables and assets are recorded
accurately, and proper and adequate procedures are implemented to effect the
collection thereof on a current and timely basis.


   (iv)           Since January 1, 2005, neither the Company nor any Subsidiary
nor any of their current directors or officers, nor to the Company’s Knowledge,
any former officer or director or any current or former employee, auditor,
accountant or representative of the Company or any Subsidiary has received or
otherwise had or obtained Knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding a material weakness, significant

9

--------------------------------------------------------------------------------



deficiency or other defect or failure in the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls.


   (v)           To the Company’s Knowledge, since January 1, 2005, there has
not been (A) any significant deficiency in the design or operation of internal
controls that could adversely affect the Company’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls or (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls.


   (vi)           None of the Company or any of its Subsidiaries has any
Liabilities that are reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on the Company and any of its Subsidiaries,
taken as a whole, except Liabilities that are accrued or reserved against in the
accounts set forth in the Company Latest Balance Sheet, included in the
Company’s Financial Statements delivered prior to the date of this Agreement or
reflected in the notes thereto.  None of the Company or its Subsidiaries has
incurred or paid any Liability since December 31, 2006, except for such
Liabilities incurred or paid (A) in the ordinary course of business consistent
with past business practice and that are not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on the Company and
its Subsidiaries, taken as a whole, or (B) in connection with the transactions
contemplated by this Agreement.


(e)           Absence of Certain Changes or Events.  Since December 31, 2006,
except as disclosed in Section 3.3(e) of the Company Disclosure Letter, (i) the
Company and each of its Subsidiaries have conducted their business only in the
ordinary course, (ii) neither the Company nor any of its Subsidiaries has taken
action that, if taken after the date of this Agreement, would constitute a
breach of Section 4.1 or 4.2, and (iii) there have been no events, changes, or
occurrences that have had, or are reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on the Company and its Subsidiaries,
taken as a whole.


(f)           Tax Matters.


(i)           All Taxes of the Company and each of its Subsidiaries that are or
were due or payable (whether or not shown on any Tax Return) have been fully and
timely paid.  The Company and each of its Subsidiaries have timely filed all Tax
Returns in all jurisdictions in which Tax Returns are required to have been
filed by them or on their behalf, and each such Tax Return is complete and
accurate in all material respects.  Neither the Company nor any of its
Subsidiaries is the beneficiary of any extension of time within which to file
any Tax Return.  There have been no examinations or audits of any Tax Return by
any Taxing Authority.  The Company and each of its Subsidiaries have made
available to Parent true and correct copies of their United States federal and
state income Tax Returns for each of the three most recent fiscal years ended on
or before December 31, 2006.  No claim has ever been made by a Taxing Authority
in a jurisdiction where the Company or any of its Subsidiaries does not file a
Tax Return that the Company or any of its Subsidiaries may be subject to Taxes
by that jurisdiction, and to the Company’s Knowledge, no basis for such a claim
exists.


(ii)           Neither the Company nor any of its Subsidiaries has received any
notice of assessment or proposed assessment in connection with any Tax, and
there is no threatened or pending dispute, action, suit, proceeding, claim,
investigation, audit, examination, or other Litigation regarding any Tax of the
Company, any of its Subsidiaries or the assets of the Company or any of its
Subsidiaries.  No officer or employee responsible for Tax matters of the Company
or any of its Subsidiaries expects any Taxing Authority to assess any additional
Tax for

10

--------------------------------------------------------------------------------



any period for which a Tax Return has been filed.  There are no agreements,
waivers or other arrangements providing for an extension of time with respect to
the assessment of any Tax or deficiency against the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries has waived or
extended the applicable statute of limitations for the assessment or collection
of any Tax or agreed to a Tax assessment or deficiency.  Neither the Company nor
any of its Subsidiaries has received any notice of any contemplated or actual
reassessment of any real property or any portion thereof for general real estate
Tax purposes.


(iii)           Neither the Company nor any of its Subsidiaries is a party to a
Tax allocation, sharing, indemnification or similar agreement or any agreement
pursuant to which it has any obligation to any Person with respect to Taxes, and
neither the Company nor any of its Subsidiaries has been a member of an
affiliated group filing a consolidated federal or state income Tax Return or any
combined, affiliated or unitary group for any Tax purpose (other than the group
of which it is currently a member), and neither the Company nor any of its
Subsidiaries has any Tax liability under Treasury Regulation Section 1.1502-6 or
any similar provision of Law, or as a transferee or successor, by contract or
otherwise.


(iv)           The proper and accurate amounts of Tax have been withheld by the
Company and each of its Subsidiaries and timely paid to the appropriate Taxing
Authority for all periods through the Effective Time in compliance with all Tax
withholding provisions of all applicable federal, state, local and foreign Laws,
rules and regulations, including Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee or independent
contractor, and Taxes required to be withheld and paid pursuant to Sections
1441, 1442 and 3406 of the Internal Revenue Code or similar provisions under
state, local or foreign Law.


(v)           Neither the Company nor any of its Subsidiaries has been a party
to any distribution occurring during the five-year period ending on the date
hereof in which the parties to such distribution treated the distribution as one
to which Section 355 of the Internal Revenue Code applied.  No Liens for Taxes
exist with respect to any assets of the Company or any of its Subsidiaries,
except for statutory Liens for Taxes not yet due and payable.


(vi)           Neither the Company nor any of its Subsidiaries is a controlled
foreign corporation within the meaning of the Internal Revenue Code.  The
Company and each of its Subsidiaries has complied with all of the income
inclusion and Tax reporting provisions of the U.S. anti-deferral Tax regimes,
including the controlled foreign corporation, passive foreign investment company
and foreign personal holding company regimes.


(vii)           Neither the Company nor any of its Subsidiaries has made any
payments, is obligated to make any payments, or is a party to any contract that
could obligate it to make any payments that could be disallowed as a deduction
under Section 280G or 162(m) of the Internal Revenue Code or any comparable
provision of state Tax Law.


(viii)           Neither the Company nor any of its Subsidiaries is or has ever
been a United States real property holding corporation within the meaning of
Internal Revenue Code Section 897(c) or any comparable provision of state Tax
Law.  Neither the Company nor any of its Subsidiaries has been or will be
required to include any adjustment in taxable income for any Tax period (or
portion thereof) pursuant to Section 481 of the Internal Revenue Code or any
comparable provision under state or foreign Tax Laws as a result of transactions
or events occurring prior to the Effective Time.

11

--------------------------------------------------------------------------------





(ix)           The Company and each of its Subsidiaries have disclosed on their
respective Tax Returns any position taken for which substantial authority
(within the meaning of Internal Revenue Code Section 6662(d)(2)(B)(i) or
comparable provision of state Tax Law) did not exist at the time the return was
filed.  Neither the Company nor any of its Subsidiaries has participated in any
reportable transaction, as defined in Treasury Regulation Section 1.6011-4(b)(1)
or any comparable provision of state Tax Law, or a transaction substantially
similar to a reportable transaction.  Neither the Company nor any of its
Subsidiaries is a party to any joint venture, partnership, or other arrangement
or contract that could be treated as a partnership for federal income Tax
purposes.


(g)           Real Property.


(i)  Section 3.3(g)(i) of the Company Disclosure Letter contains a true and
correct legal description of each parcel of Property owned by the Company or any
of its Subsidiaries (the “Owned Property”) and a summary description of all
Facilities located thereon.  The Company and its Subsidiaries have good and
marketable fee simple title to the Owned Property, free and clear of all Liens,
other than Permitted Encumbrances.  To the Company’s Knowledge, the transactions
contemplated herein will not cause a Default, or event of default under any of
the Permitted Encumbrances.


(ii)  Section 3.3(g)(ii) of the Company Disclosure Letter describes all real
property currently leased by the Company or any of its Subsidiaries (the “Leased
Property”), the name of the lessor or sublessor, the lease term, the lease
commencement date, the lease expiration date and the base annual rent (as well
as any agreed upon prospective or other adjustments thereto).  The Company has
provided to Parent a complete and accurate copy of each such lease, as
amended.  All Leased Property, including the Facilities located thereon, is in
good condition and repair, and is suitable for its use by the Company.  All
leases of Leased Property are in good standing and are valid, binding and
enforceable against the Company or its Subsidiaries, as the case may be, and to
the Company’s Knowledge against the respective lessors, in accordance with their
respective terms, and, there does not exist under any such lease of Leased
Property any Default on the part of the Company or any of its Subsidiaries (or
to the Company’s Knowledge, on the part of any lessor) or any event that, with
notice or lapse of time or both, would constitute a Default.  To the Company’s
Knowledge, the transactions contemplated herein will not cause a Default under
any of the leases of Leased Property.


(iii)  The Company and its Subsidiaries own each Owned Property and lease each
Leased Property, in each case free and clear of any Liens, title defects,
covenants,  reservations of interests in title, pending or threatened
condemnations, planned public improvements, annexation, special assessments,
zoning or subdivision changes, special assessments or fees or other material
adverse claims (collectively, “Property Restrictions”), except for (A) Permitted
Encumbrances, (ii) Property Restrictions imposed or promulgated by Law or by any
Governmental Authority which are customary and typical for similar properties
and (iii) Property Restrictions which do not materially interfere with the
current use of the Property by the Company or its Subsidiaries.


(iv)  The building systems and facilities at or servicing the Facilities or the
Property, including, but not limited to, elevators, security systems, HVAC,
utilities, electrical systems, plumbing and water systems, roofing, storm
drainage, sewer systems, and telephone service (including any cellular or
digital facilities) are, to the Company’s Knowledge, in good

12

--------------------------------------------------------------------------------



(v)  condition and working order.  All Facilities on the Owned Property and the
Leased Property conform in all material respects to all applicable state and
local laws or use restrictions.


(h)           Environmental Matters.


(i)           The Company has delivered, or caused to be delivered to Parent, or
provided Parent access to, true and complete copies of, all environmental site
assessments, test results, analytical data, boring logs, and other environmental
reports and studies held by the Company and each of its Subsidiaries relating to
their respective Properties and Facilities.


(ii)           The Company and each of its Subsidiaries and their respective
Facilities and Properties are, and have been, in compliance with all
Environmental Laws, except for violations that are not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, and there are
no past or present events, conditions, circumstances, activities or plans
related to the Properties or Facilities that did or would violate or prevent
compliance or continued compliance with any of the Environmental Laws.


(iii)           There is no Litigation pending or threatened before any
Governmental Authority or other forum in which the Company or its Subsidiaries
or any of their respective Properties or Facilities (including but not limited
to properties and facilities that secure or secured loans made by the Company or
its Subsidiaries and properties and facilities now or formerly held, directly or
indirectly, in a fiduciary capacity by the Company or its Subsidiaries) has been
or, with respect to threatened Litigation, may be named as a defendant (A) for
alleged noncompliance (including by any predecessor) with or Liability under any
Environmental Law or (B) relating to the release, discharge, spillage, or
disposal into the environment of any Hazardous Material, whether or not
occurring at, on, under, adjacent to, or affecting (or potentially affecting)
any such Properties or Facilities.


(iv)           During or prior to the period of (A) the Company’s or any of its
Subsidiaries’ ownership or operation (including but not limited to ownership or
operation, directly or indirectly, in a fiduciary capacity) of, or (B) the
Company’s or any of its Subsidiaries’ participation in the management (including
but not limited to such participation, directly or indirectly, in a fiduciary
capacity) of any Property or Facility, there have been no releases, discharges,
spillages, or disposals of Hazardous Material in, on, under, adjacent to, or
affecting (or potentially affecting) such Properties or Facilities.


(i)           Compliance with Permits, Laws and Orders.


   (i)           Each of the Company and its Subsidiaries has in effect all
Permits and has made all filings, applications, and registrations with
Governmental Authorities that are required for it to own, lease, or operate its
material assets and to carry on its business as now conducted and there has
occurred no Default under any Permit applicable to its business or employees
conducting its respective business.


   (ii)           Neither the Company nor any of its Subsidiaries is in Default
under any Laws or Orders applicable to its business or employees conducting its
business.


   (iii)           Neither the Company nor any of its Subsidiaries has received
any notification or communication from any Governmental Authority, (A) asserting
that the Company or any of its Subsidiaries is in Default under any of the
Permits, Laws or Orders, which such

13

--------------------------------------------------------------------------------



Governmental Authority enforces, (B) threatening to revoke any Permits, (C)
requiring or advising that it may require the Company or any of its Subsidiaries
(x) to enter into or consent to the issuance of a cease and desist order, formal
agreement, directive, commitment, or memorandum of understanding, or (y) to
adopt any resolution of its Board of Directors or similar undertaking that
restricts materially the conduct of its business or in any material manner
relates to its management or (D) requiring or advising that it may prohibit or
substantially delay the consummation of transactions of the sort contemplated by
this Agreement.


           (iv)           There (A) is no unresolved violation, criticism, or
exception by any Governmental Authority with respect to any report or statement
relating to any examinations or inspections of the Company or any of its
Subsidiaries, (B) have been no formal or informal inquiries by, or disagreements
or disputes with, any Governmental Authority with respect to the Company’s or
any of its Subsidiaries’ businesses, operations, policies or procedures since
January 1, 2005, and (C) is no pending or, to its Knowledge, threatened, nor has
any Governmental Authority indicated an intention to conduct any, investigation
or review of the Company or any of its Subsidiaries.


            (v)           Neither the Company, nor any of its subsidiaries, nor
any of their directors, officers, employees or Representatives acting on their
behalf has offered, paid, or agreed to pay any Person, including any Government
Authority, directly or indirectly, anything of value for the purpose of, or with
the intent of obtaining or retaining any business in violation of applicable
Laws, including (A) using any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(B) making any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (C) violating any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or (D)
making any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.


            (vi)           Except as required by the Bank Secrecy Act, to the
Company’s Knowledge, no employee of the Company or any of its Subsidiaries has
provided or is providing information to any law enforcement agency regarding the
commission or possible commission of any crime or the violation or possible
violation of any applicable Law by the Company or any of its Subsidiaries or any
employee thereof acting in such capacity.  Neither the Company nor any
Subsidiary nor any officer, employee, contractor, subcontractor or agent of the
Company or any Subsidiary has discharged, demoted, suspended, threatened,
harassed or in any other manner discriminated against any employee of the
Company or any of its Subsidiaries in the terms and conditions of employment
because of any act of such employee described in 18 U.S.C. Section 1514A(a).

 
(vii)           Since January 1, 2005, the Company and each of its Subsidiaries
have filed all reports and statements, together with any amendments required to
be made with respect thereto, that the Company and each of its Subsidiaries were
required to file with any Governmental Authority and all other reports and
statements required to be filed by the Company and each of its Subsidiaries
since January 1, 2005, including any report or statement required to be filed
pursuant to the Laws of the United States, any state or political subdivision,
any foreign jurisdiction, or any other Governmental Authority have been so
filed, and the Company and each of its Subsidiaries have paid all fees and
assessments due and payable in connection therewith.


(j)           Labor Relations.  Neither the Company nor any of its Subsidiaries
is the subject of any Litigation asserting that the Company or any of its
Subsidiaries has committed an unfair labor practice (within the meaning of the
National Labor Relations Act or comparable state Law) or seeking to

14

--------------------------------------------------------------------------------



compel the Company or any of its Subsidiaries to bargain with any labor
organization as to wages or conditions of employment, nor is the Company or any
of its Subsidiaries a party to or bound by any collective bargaining agreement,
Contract, or other agreement or understanding with a labor union or labor
organization, nor is there any strike or other labor dispute involving the
Company or any of its Subsidiaries pending or, to the Company’s Knowledge,
threatened, nor, to the Company’s Knowledge, is there any activity involving the
Company or any of its Subsidiaries’ employees seeking to certify a collective
bargaining unit or engaging in any other organization activity.


(k)           Employee Benefit Plans.


   (i)           The Company has disclosed in Section 3.3(k)(i) of the Company
Disclosure Letter, and has delivered or made available to Parent prior to the
date of this Agreement, with respect to all of its Benefit Plans (including
Benefit Plans maintained by the Bank), correct and complete copies of (A) the
most recent plan documents (including all amendments thereto) of all Benefit
Plans and other writings setting forth the terms of such Benefit Plans, (B) the
most recent summary plan description, together with each summary of material
modifications, and (C) written descriptions of plans for which a plan document
or other writing is not required or available.  Neither the Company nor any of
its Subsidiaries, nor any ERISA Affiliate has, or has at any time had, any
“obligation to contribute” (as defined in ERISA Section 4212) to a
“multiemployer plan” (as defined in ERISA Sections 4001(a)(3) and
3(37)(A)).   Each “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, that was ever maintained by the Company or any of its Subsidiaries and
that was intended to qualify under Section 401(a) of the Internal Revenue Code,
is disclosed as such in Section 3.3(k)(i) of the Company Disclosure Letter.


   (ii)           The Company has delivered or made available to Parent prior to
the date of this Agreement correct and complete copies of the following
documents:  (A) all trust agreements or other funding arrangements for its
Benefit Plans (including insurance Contracts), and all amendments thereto, (B)
with respect to any such Benefit Plans or amendments, the most recent
determination letters, and all material rulings, material opinion letters,
material information letters, or material advisory opinions issued by the
Internal Revenue Service, the United States Department of Labor, or the Pension
Benefit Guaranty Corporation after December 31, 1996, (C) annual reports or
returns, audited or unaudited financial statements, actuarial valuations and
reports, and summary annual reports prepared for any Benefit Plans with respect
to the most recent plan year, and (D) with respect to each Pension Plan, the
most recent statement, whether or not audited, showing the fair market value of
assets of such Pension Plan, and (E) the most recent summary plan descriptions
and any material modifications thereto.


   (iii)           All of the Company’s and its Subsidiaries’ Benefit Plans are,
and have at all times have been, in compliance with the applicable terms of
ERISA, the Internal Revenue Code, and any other applicable Laws.  Each of the
Company’s and its Subsidiaries’ ERISA Plans has received a favorable
determination letter from the Internal Revenue Service and there are no
circumstances that will or could reasonably result in revocation of any such
favorable determination letter.  Each trust created under any of the Company’s
or its Subsidiaries’ ERISA Plans has been determined to be exempt from Tax under
Section 501(a) of the Internal Revenue Code and the Company is not aware of any
circumstance that will or could reasonably result in revocation of such
exemption.  With respect to each of the Company’s and its Subsidiaries’ Benefit
Plans, to the Company’s Knowledge, no event has occurred that will or could
reasonably give rise to a loss of any intended Tax consequences under the
Internal Revenue Code or to any Tax under Section 511 of the Internal Revenue
Code that is reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a

15

--------------------------------------------------------------------------------



whole.  There is no pending or, to the Company’s Knowledge, threatened
Litigation relating to any Benefit Plans; there are no pending, or, to the
Company’s Knowledge, threatened governmental audits or investigations with
respect to any Benefit Plan; and there are no pending, or to the Company’s
Knowledge, threatened, participant claims with respect to any Benefit Plan,
other than claims for benefits I n the normal course of business.


   (iv)           Neither the Company nor any of its Subsidiaries has engaged in
a transaction with respect to any of its Benefit Plans that, assuming the
Taxable Period of such transaction expired as of the date of this Agreement or
the Effective Time, would subject the Company or any of its Subsidiaries to a
Tax or penalty imposed by either Section 4975 of the Internal Revenue Code or
Section 502(i) of ERISA.  Neither the Company nor any administrator or fiduciary
of any of the Company’s or its Subsidiaries’ Benefit Plans (or any agent of any
of the foregoing) has engaged in any transaction, or acted or failed to act in
any manner with respect to any of the Company’s or its Subsidiaries’ Benefit
Plans that could subject the Company or any of its Subsidiaries to any direct or
indirect Liability (by indemnity or otherwise) for breach of any fiduciary,
co-fiduciary, or other duty under ERISA.  No oral or written representation or
communication with respect to any aspect of any Benefit Plans of the Company or
its Subsidiaries has been made to employees of the Company or any of its
Subsidiaries that is not in conformity with the written or otherwise preexisting
terms and provisions of such plans.


   (v)           Each of the Company’s and its Subsidiaries’ Pension Plans had,
as of the date of its most recent actuarial valuation, assets measured at fair
market value at least equal to its “current liability,” as that term is defined
in Section 302(d)(7) of ERISA.  Since the date of the most recent actuarial
valuation, no event has occurred that would be reasonably expected to adversely
change any such funded status in a material way.  None of the Company’s or its
Subsidiaries’ Pension Plans nor any “single-employer plan,” within the meaning
of Section 4001(a)(15) of ERISA, currently maintained by the Company or any of
its Subsidiaries, or the single-employer plan of any ERISA Affiliate has an
“accumulated funding deficiency” within the meaning of Section 412 of the
Internal Revenue Code or Section 302 of ERISA.  All required contributions with
respect to any of the Company or its Subsidiaries’ Pension Plans or any
single-employer plan of any of the Company’s or its Subsidiaries’ ERISA
Affiliates have been timely made and there is no Lien, nor is there expected to
be a Lien, under Internal Revenue Code Section 412(n) or ERISA Section 302(f) or
Tax under Internal Revenue Code Section 4971.  Neither the Company nor any of
its Subsidiaries has provided, or is required to provide, security to any of its
Pension Plans or to any single-employer plan of any of its ERISA Affiliates
pursuant to Section 401(a)(29) of the Internal Revenue Code.  All premiums
required to be paid under ERISA Section 4006 have been timely paid by the
Company and its Subsidiaries.


   (vi)           No Liability under Title IV of ERISA has been or is expected
to be incurred by the Company or any of its Subsidiaries with respect to any
defined Benefit Plan currently or formerly maintained by any of them or by any
of their ERISA Affiliates that has not been satisfied in full (other than
Liability for Pension Benefit Guaranty Corporation premiums, which have been
paid when due).


   (vii)           Neither the Company nor any of its Subsidiaries has any
obligations for retiree health and retiree life benefits under any of its
Benefit Plans other than with respect to benefit coverage mandated by applicable
Law.


   (viii)           Except as set forth in Section 3.3(k)(viii) of the Company
Disclosure Letter, no written, or, to the Company’s Knowledge, oral
representation or communication with

16

--------------------------------------------------------------------------------



respect to any aspect of a Benefit Plan has been made to any employee that is
not in accordance with the written or otherwise pre-existing terms and
provisions of such plans.


   (ix)           Except as set forth in Section 3.3(k)(ix) of the Company
Disclosure Letter, the consummation of the transactions contemplated by this
Agreement will not (or will not upon termination of employment within a fixed
period of time following such consummation) (A) entitle any employee, director
or consultant to severance pay, unemployment compensation or any other payment,
or (B) accelerate the time of payment or vesting or increase the amount of
payment with respect to any compensation due to any employee, director or
consultant.


(l)           Material Contracts.


   (i)           Except for Contracts listed in Section 3.3(l)(i) of the Company
Disclosure Letter, as of the date of this Agreement, neither the Company nor any
of its Subsidiaries, nor any of their respective assets, businesses, or
operations is a party to, or is bound or affected by, or receives benefits
under, (A) any employment, severance, termination, consulting, or retirement
Contract, (B) any Contract relating to the borrowing of money by the Company or
any of its Subsidiaries or the guarantee by the Company or any of its
Subsidiaries of any such obligation (other than Contracts evidencing deposit
liabilities, purchases of federal funds, fully-secured repurchase agreements,
and Federal Home Loan Bank advances of the Bank or Contracts pertaining to trade
payables incurred in the ordinary course of business), (C) any Contract
containing covenants that limit the ability of the Company or any of its
Subsidiaries to engage in any line of business or to compete in any line of
business or with any Person, or that involve any restriction of the geographic
area in which, or method by which, the Company or any of its Subsidiaries or
Affiliates may carry on their respective businesses (other than as may be
required by Law or any Governmental Authority), (D) any Contract or series of
related Contracts for the purchase of materials, supplies, goods, services,
equipment or other assets that (x) provides for or is reasonably likely to
require annual payments by the Company or any of its Subsidiaries of $25,000 or
more or (y) have a term exceeding 12 months in duration (except those entered
into in the ordinary course of business with respect to loans, lines of credit,
letters of credit, depositor agreements, certificates of deposit and similar
routine banking activities and equipment maintenance agreements that are not
material), (E) any Contract between or among the Company or any of its
Subsidiaries, (F) any Contract involving Intellectual Property (excluding
generally commercially available “off the shelf” software programs licensed
pursuant to “shrink wrap” or “click and accept” licenses), (G) any Contract
relating to the provision of data processing, network communications or other
technical services to or by the Company or any of its Subsidiaries, (H) any
Contract adversely affecting or otherwise restricting the Company’s use of,
ownership of or leasehold interest in any of the Owned Property or Leased
Property or (I) any other Contract or amendment thereto that would be required
to be filed as an exhibit to a Form 10-K or Form 10-Q report under Items
601(b)(4) and 601(b)(10) of Regulation S-K of SEC Rules and Regulations if the
Company were a SEC reporting company.  All indebtedness for money borrowed of
the Company or its Subsidiaries is prepayable without penalty or premium.


   (ii)           All interest rate swaps, caps, floors, option agreements,
futures and forward contracts, and other similar risk management arrangements,
whether entered into for the Company’s own account or for the account of one or
more of its Subsidiaries or their respective customers, were entered into (A) in
accordance with prudent business practices and all applicable Laws and (B) with
counterparties believed to be financially responsible, and each of them is
enforceable in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, conservatorship, moratorium, or similar Laws
affecting the enforcement of creditors’ rights generally and except that the

17

--------------------------------------------------------------------------------



availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding may
be brought), and is in full force and effect.  Neither the Company nor any of
its Subsidiaries, nor to the Company’s Knowledge, any other party thereto, is in
breach of any of its obligations under any such agreement or arrangement.  The
Company’s Financial Statements disclose the value of such agreements and
arrangements on a mark-to-market basis in accordance with GAAP and, since
January 1, 2005, there has not been a change in such value that, individually or
in the aggregate, has resulted in a Material Adverse Effect on the Company and
its Subsidiaries, taken as a whole.


(m)           Legal Proceedings.  There is no Litigation pending or, to the
Company’s Knowledge, threatened against the Company or any of its Subsidiaries
or the Company’s or any of its Subsidiaries’ assets, interests, or rights, nor
are there any Orders of any Governmental Authority or arbitrators outstanding
against the Company or any of its Subsidiaries, nor do any facts or
circumstances exist that would be likely to form the basis for any material
claim against the Company or its Subsidiaries.  There is no Litigation, pending
or, to the Company’s Knowledge, threatened, against any officer, director,
advisory director or employee of the Company its Subsidiaries, in each case by
reason of any person being or having been an officer, director, advisory
director or employee of the Company or its Subsidiaries.


(n)           Intellectual Property.


   (i)           The Company and each of its Subsidiaries own, or are licensed
or otherwise possess legally enforceable and unencumbered rights to use, all
Intellectual Property (including the Technology Systems) that is used by the
Company or its Subsidiaries in the Company’s or its Subsidiaries’
businesses.  Neither the Company nor any of its Subsidiaries has (A) licensed to
any Person in source code form any Intellectual Property owned by the Company or
any of its Subsidiaries or (B) entered into any exclusive agreements relating to
Intellectual Property owned by the Company or its Subsidiaries.


   (ii)           Section 3.3(n)(ii) of the Company Disclosure Letter lists all
patents and patent applications, all registered and unregistered trademarks and
applications therefor, trade names and service marks, registered copyrights and
applications therefor, domain names, web sites, and mask works owned by or
exclusively licensed to the Company or its Subsidiaries included in its
Intellectual Property, including the jurisdictions in which each such
Intellectual Property right has been issued or registered or in which any
application for such issuance and registration has been filed.  No royalties or
other continuing payment obligations are due in respect of any third-party
patents, trademarks or copyrights, including software.


   (iii)           All patents, registered trademarks, service marks and
copyrights held by the Company and its Subsidiaries are valid and
subsisting.  Since January 1, 2005, neither the Company nor any of its
Subsidiaries (A) has, to the Company’s Knowledge, been sued in any Litigation
that involves a claim of infringement of any patents, trademarks, service marks,
copyrights or violation of any trade secret or other proprietary right of any
third party or (B) has brought any Litigation for infringement of its
Intellectual Property or breach of any license or other Contract involving its
Intellectual Property against any third party.


                      (o)           Loan and Investment Portfolios.  All loans,
discounts and financing leases in which the Company or any of its Subsidiaries
is a lessor reflected on the Company Latest Balance Sheet were as of the date
hereof, and with respect to the consolidated balance sheets delivered as of the
dates subsequent to the execution of this Agreement will be as of the dates
thereof, (i) at the time and under the circumstances in which made, made for
good, valuable and adequate consideration in the ordinary course

18

--------------------------------------------------------------------------------



of business of the Company and its Subsidiaries and are the legal, valid and
binding obligations of the obligors thereof, (ii) evidenced by genuine notes,
agreements or other evidences of indebtedness and (iii) to the extent secured,
have been secured, to the Company’s Knowledge, by valid Liens that have been
perfected.  Accurate lists of all loans, discounts and financing leases as of
December 31, 2006, and on a monthly basis thereafter, and of the investment
portfolios of the Company and each of its Subsidiaries as of such date, have
been and will be delivered to Parent concurrently with the Company Disclosure
Letter.  Except as specifically set forth on Section 3.3(n) of the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries is a party to
any written or oral loan agreement, note or borrowing arrangement, including any
loan guaranty, that was, as of the most recent month-end prior to the date of
this Agreement (i) delinquent by more than 30 days in the payment of principal
or interest, (ii) to the Company’s Knowledge, otherwise in material default for
more than 30 days, (iii) classified as “substandard,” “doubtful,” “loss,” “other
assets especially mentioned” or any comparable classification by the Company or
any of its Subsidiaries or any Regulatory Authority having jurisdiction over the
Company or any of its Subsidiaries, (iv) an obligation of any director,
executive officer or 10% shareholder of the Company or any of its Subsidiaries
who is subject to Regulation O of the Federal Reserve Board (12 C.F.R. Part
215), or any Person controlling, controlled by or under common control with any
of the foregoing, or (v) in violation of any Law.


                      (p)           Adequacy of Allowances for Losses.  Each of
the allowances for losses on loans, financing leases and other real estate
included on the Company Latest Balance Sheet (along with any subsequent balance
sheet required to be delivered hereunder) is, and with respect to the
consolidated balance sheets delivered as of the dates subsequent to the
execution of this Agreement will be as of the dates thereof, adequate in
accordance with the policies of the Company, applicable regulatory guidelines,
and GAAP, and, to the Company’s Knowledge, there are no facts or circumstances
that are likely to require in accordance with applicable regulatory guidelines
or GAAP a future material increase in any such provisions for losses or a
material decrease in any of the allowances therefor.  Each of the allowances for
losses on loans, financing leases and other real estate reflected on the books
of the Company and its Subsidiaries at all times from and after the date of the
Company Latest Balance Sheet is, and will be, adequate in accordance with the
policies of the Company, applicable regulatory guidelines and GAAP, and, to the
Company’s Knowledge, there are no facts or circumstances that are likely to
require, in accordance with applicable regulatory guidelines or GAAP, a future
material increase in any of such provisions for losses or a material decrease in
any of the allowances therefor.


(q)           Bank Secrecy Act; Money
Laundering.                                                                           Neither
the Company nor any of its Subsidiaries has any reason to believe that any facts
or circumstances exist, which would cause the Company or any of its Subsidiaries
to be deemed to be operating in violation in any material respect of the Bank
Secrecy Act, the Uniting and Strengthening America by Providing Appropriate
Tools Required to Interrupt and Obstruct Terrorism (USA Patriot Act), the Bank
Protection Act, Financial Crimes Enforcement Network, any order or requirement
issued with respect to anti-money laundering by the U.S. Department of the
Treasury’s Office of Foreign Assets Control or any other applicable anti-money
laundering Law.


                      (r)           Community Reinvestment Act.  The Bank has
complied in all material respects with the provisions of the Community
Reinvestment Act (“CRA”) and the rules and regulations thereunder, has, and at
all times has had, a CRA rating of not less than “satisfactory,” has received no
material criticism from regulators with respect to discriminatory lending
practices, and the Company has no Knowledge of any conditions or circumstances
that are likely to result in a CRA rating of less than “satisfactory” or
material criticism from regulators with respect to discriminatory lending
practices.

19

--------------------------------------------------------------------------------





                      (s)           Privacy of Customer Information.


   (i)           The Company and its Subsidiaries, as applicable, are the sole
owners of all individually identifiable personal information (“IIPI”) relating
to customers, former customers and prospective customers.  For purposes of this
Section 3.3(s), “IIPI” means any information relating to an identified or
identifiable natural person.


   (ii)           The Company’s and its Subsidiaries’ collection and use of such
IIPI, the transfer of IIPI to the Company or any of its Subsidiaries, and the
use of such IIPI by Parent or any of its Affiliates after the consummation of
the Merger complies or will comply with all applicable privacy policies, the
Fair Credit Reporting Act, the Gramm-Leach-Bliley Act and all other applicable
state, federal and foreign privacy Laws, and any contract or industry standard
relating to privacy.


                      (t)           Technology Systems.


   (i)           No action will be necessary as a result of the transactions
contemplated by this Agreement to enable use of the Technology Systems to
continue by the Company and its Subsidiaries to the same extent and in the same
manner that it has been used by the Company and its Subsidiaries prior to the
Effective Time.


   (ii)           The Technology Systems (for a period of 18 months prior to the
Effective Time) have not suffered any material unplanned disruption.  Except for
ongoing payments due under Contracts with third parties, the Technology Systems
are free from any Liens.  Access to business-critical parts of the Technology
Systems is not shared with any third party.


   (iii)           Neither the Company nor any of its Subsidiaries has received
notice of or is aware of any circumstances, including the execution of this
Agreement, that would enable any third party to terminate, or increase or
accelerate payment of amounts due under any of the Company’s or any of its
Subsidiaries’ agreements or arrangements relating to the Technology Systems
(including maintenance and support).


(u)           Insurance Policies.  Each of the Company and its Subsidiaries
maintains in full force and effect insurance policies and bonds in such amounts
and against such liabilities and hazards of the types and amounts as (i) it
reasonably believes to be adequate for its business and operations and the value
of its properties and (ii) are comparable to those maintained by other banking
organizations of similar size and complexity.  A complete and accurate list of
all such insurance policies is attached as Section 3.3(u) of the Company
Disclosure Letter.  Neither the Company nor any of its Subsidiaries is now
liable for, nor has any such member received notice of, any material retroactive
premium adjustment.  All policies are valid and enforceable and in full force
and effect, and neither the Company nor any of its Subsidiaries has received any
notice of a material premium increase or cancellation with respect to any of its
insurance policies or bonds.  Within the last three years, neither the Company
nor any of its Subsidiaries has been refused any basic insurance coverage sought
or applied for (other than certain exclusions for coverage of certain events or
circumstances as stated in such policies), and the Company does not have any
reason to believe that the Company’s and its Subsidiaries’ existing insurance
coverage cannot be renewed as and when the same shall expire, upon terms and
conditions standard in the market at the time renewal is sought as favorable as
those presently in effect.

20

--------------------------------------------------------------------------------





(v)           Corporate Documents.  The Company has delivered to Parent, with
respect to the Company and each of its Subsidiaries, true and correct copies of
their Organizational Documents, and the charters of each of the committees of
their respective Boards of Directors, all as amended and currently in effect,
all of the corporate minutes and stock transfer records, all of which are listed
in Section 3.3(v) of the Company Disclosure Letter.  All of the foregoing, and
any such documents made available to Parent after the date hereof, are current,
complete and correct in all material respects.


(w)           State Takeover Laws.  The Company has taken all action required to
be taken by it in order to exempt this Agreement and the transactions
contemplated hereby from, and this Agreement and the transactions contemplated
hereby are exempt from, the requirements of any “moratorium,” “control share,”
“fair price,” “affiliate transaction,” “anti-greenmail,” “business combination”
or other anti-takeover Laws of any jurisdiction, including Part 13 of the TBCA
(collectively, “Takeover Laws”).  The Company has taken all action required to
be taken by it in order to make this Agreement and the transactions contemplated
hereby comply with, and this Agreement and the transactions contemplated hereby
do comply with, the requirements of any provisions of its Organizational
Documents concerning “business combination,” “fair price,” “voting requirement,”
“constituency requirement” or other related provisions.


(x)           Certain Actions.  Neither the Company nor any of its Subsidiaries
or Affiliates has taken or agreed to take any action, and the Company has no
Knowledge of any fact or circumstance, that is reasonably likely to materially
impede or delay receipt of any required Regulatory Consents.  To the Company’s
Knowledge, there exists no fact, circumstance or reason that would cause any
Regulatory Consent or other required Consent not to be received in a timely
manner.


(y)           Brokers and Finders.  Except for Hovde Financial, Inc., neither
the Company nor any of its Subsidiaries, nor any of their respective directors,
officers, employees or Representatives, has employed any broker or finder or
incurred any Liability for any financial advisory fees, investment bankers’
fees, brokerage fees, commissions, or finders’ fees in connection with this
Agreement or the transactions contemplated hereby.


(z)           Fairness Opinion.  Prior to the execution of this Agreement, the
Company has received an opinion of Hovde Financial, Inc. to the effect that as
of the date thereof and based upon and subject to the matters set forth therein,
the Merger Consideration is fair, from a financial point of view, to the
shareholders of the Company and a signed copy of the opinion has been delivered
to Parent.  Such opinion has not been amended or rescinded as of the date of
this Agreement.


(aa)           Accuracy of Statements.  No warranty or representation made or to
be made by the Company in this Agreement or in any document furnished or to be
furnished by the Company pursuant to this Agreement contains or will contain, as
of the date of this Agreement and the Closing Date, an untrue statement of a
material fact or an omission of a material fact necessary to make the statements
contained herein and therein, in light of the circumstances in which they are
made, not misleading.


3.4  Representations and Warranties of Parent.  Subject to and giving effect to
Section 3.2, Parent and Merger Sub, jointly and severally, hereby represent and
warrant to the Company as follows:


(a)           Organization, Standing, and Power.  Each of Parent and Merger Sub
is duly organized, validly existing, and in good standing under the Laws of the
State of Texas.  Parent is a bank holding company within the meaning of the BHC
Act.

21

--------------------------------------------------------------------------------





(b)           Authority; No Breach of Agreement.


   (i)           Parent and Merger Sub each have the corporate power and
authority necessary to execute, deliver, and perform their obligations under
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement, and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action (including valid authorization and adoption of
this Agreement by the duly constituted Board of Directors of each of Parent and
Merger Sub).  Assuming due authorization, execution, and delivery of this
Agreement by the Company, this Agreement represents a legal, valid, and binding
obligation of each of Parent and Merger Sub, enforceable against each of Parent
and Merger Sub in accordance with its terms (except in all cases as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship, and other laws now or hereafter in
effect relating to or affecting the enforcement of creditors’ rights generally
or the rights of creditors of insured depository institutions, (B) general
equitable principles and (C) laws relating to the safety and soundness of
insured depository institutions, and except that no representation is made as to
the effect or availability of equitable remedies or injunctive relief
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except that the availability of the equitable remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding may be brought).


   (ii)           Neither the execution and delivery of this Agreement by Parent
or Merger Sub, nor the consummation by either of them of the transactions
contemplated hereby, nor compliance by them with any of the provisions hereof,
will (A) conflict with or result in a breach of any provision of their
respective Organizational Documents, or (B) constitute or result in a Default
under, or require any Consent pursuant to, or result in the creation of any Lien
on any material asset under, any Contract or Permit, or (C) subject to receipt
of the Required Consents and the expiration of any waiting period required by
Law, violate any Law or Order applicable to Parent or Merger Sub or any of their
respective material assets.


(c)           Legal Proceedings.  There is no Litigation that would be required
to be disclosed in a Form 10-K or Form 10-Q pursuant to Item 103 of Regulation
S-K of SEC Rules and Regulations that are not so disclosed, pending or, to
Parent’s Knowledge, threatened against Parent, or against any asset, interest,
or right of Parent, nor are there any Orders of any Governmental Authority or
arbitrators outstanding against Parent.


(d)           Certain Actions.  Neither Parent nor any of its Subsidiaries or
Affiliates has taken or agreed to take any action, and Parent has no Knowledge
of any fact or circumstance, that is reasonably likely to materially impede or
delay receipt of any required Regulatory Consents.  To Parent’s Knowledge, there
exists no fact, circumstance or reason that would cause any Regulatory Consent
or other required Consent not to be received in a timely manner.


(e)           Brokers and Finders.  Neither Parent nor any of its Subsidiaries,
nor any of their respective directors, officers, employees or Representatives,
has employed any broker or finder or incurred any Liability for any financial
advisory fees, investment bankers’ fees, brokerage fees, commissions, or
finders’ fees in connection with this Agreement or the transactions contemplated
hereby.


(f)           Accuracy of Statements.  No warranty or representation made or to
be made by Parent in this Agreement or in any document furnished or to be
furnished by Parent pursuant to this Agreement contains or will contain, as of
the date of this Agreement and the Closing Date, an untrue

22

--------------------------------------------------------------------------------



statement of a material fact or an omission of a material fact necessary to make
the statements contained herein and therein, in light of the circumstances in
which they are made, not misleading.


ARTICLE 4
COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES


4.1  Conduct of Business Prior to Effective Time.  During the period from the
date of this Agreement until the earlier of the termination of this Agreement
pursuant to Article 6 or the Effective Time, except as expressly contemplated or
permitted by this Agreement, the Company shall and shall cause each of its
Subsidiaries to (a) conduct its respective business in the ordinary course, (b)
use reasonable best efforts to maintain and preserve intact its respective
business organization, employees and advantageous business relationships, (c)
maintain its respective books, accounts and records in the usual manner on a
basis consistent with that heretofore employed and (d) take no action that would
adversely affect or delay the satisfaction of the conditions set forth in
Section 5.1(a) or 5.1(b) or the ability of either Party to perform its covenants
and agreements under this Agreement or to consummate the transactions
contemplated hereby.


4.2  Forbearances.  During the period from the date of this Agreement until the
earlier of the termination of this Agreement pursuant to Article 6 or the
Effective Time, except as expressly contemplated or permitted by this Agreement
or as otherwise indicated in this Section 4.2, the Company shall not, without
the prior written consent of the chief executive officer or chief financial
officer of Parent (which consent shall not be unreasonably withheld or delayed):


(a)           amend the Company’s or its Subsidiaries’ Organizational Documents
or any resolution or agreement concerning indemnification of their respective
directors or officers;


(b)           except for Permitted Issuances and except as provided in Section
4.3, (i) adjust, split, combine, subdivide or reclassify any capital stock, (ii)
make, declare, set aside or pay any dividend or make any other distribution on,
or directly or indirectly redeem, purchase or otherwise acquire, any shares of
its capital stock or any securities or obligations convertible (whether
currently convertible or convertible only after the passage of time or the
occurrence of certain events) into or exchangeable for any shares of Company
Capital Stock or capital stock of any of its Subsidiaries, (iii) grant any
Company Options or other Rights, (iv) issue, sell, pledge, dispose of, grant,
transfer, lease, license, guarantee, encumber, or authorize the issuance, sale,
pledge, disposition, grant, transfer, lease, license, guarantee or encumbrance
of, any shares of Company Capital Stock or capital stock of any of Company’s
Subsidiaries, or (v) make any change in any instrument or Contract governing the
terms of any of Company’s or its Subsidiaries’ securities;


(c)           other than in the ordinary course of business or pursuant to
Contracts in force at the date of, or permitted by, this Agreement, make any
investment (either by purchase of stock or securities, contributions to capital,
property transfers, or purchase of any property or assets) in any other Person;


(d)           charge off (except as may otherwise be required by law or by
regulatory authorities or by GAAP) or sell (except in the ordinary course of
business consistent with past practices) any of its portfolio of loans,
discounts or financing leases, or sell any asset held as other real estate or
other foreclosed assets for an amount materially less than 100% of its book
value;

23

--------------------------------------------------------------------------------





(e)           terminate or allow to be terminated any of the policies of
insurance the Company and its Subsidiaries maintain on their respective
businesses or Properties, cancel any material indebtedness owing to the Company
or its Subsidiaries or any claims that the Company or its Subsidiaries may have
possessed, or waive any right of substantial value or discharge or satisfy any
material noncurrent liability;


(f)           enter into any new line of business, or change the Company’s or
its Subsidiaries’ lending, investment, underwriting, risk and asset liability
management, loan loss reserve and other banking and operating policies, except
as required by applicable Laws or any policies imposed on it by any Governmental
Authority;


(g)           except in the ordinary course of business consistent with past
practices: (i) lend any money or pledge any of the Company’s or its
Subsidiaries’ credit in connection with any aspect of the Company’s or its
Subsidiaries’ businesses whether as a guarantor, surety, issuer of a letter of
credit or otherwise, (ii) mortgage or otherwise subject to any lien, encumbrance
or other liability any of the Company’s or its Subsidiaries’ assets, (iii) sell,
assign or transfer any of its assets in excess of $25,000 in the aggregate or
(iv) incur any material liability, commitment, indebtedness or obligation (of
any kind whatsoever, whether absolute or contingent), or cancel, release or
assign any indebtedness of any Person or any claims against any Person, except
(A) in the ordinary course of business or (B) pursuant to Contracts in force as
of the date of this Agreement and disclosed in Section 4.2(g) of the Company
Disclosure Letter or transfer, agree to transfer or grant, or agree to grant a
license to, any of the Company’s or its Subsidiaries’ material Intellectual
Property;


(h)           other than in the ordinary course of business, incur any
indebtedness for borrowed money other than short-term indebtedness incurred to
refinance short-term indebtedness (it being understood that for purposes of this
Section 4.2(h), “short-term” shall mean maturities of six months or less);
assume, guarantee, endorse or otherwise as an accommodation become responsible
for the obligations of any Person;


(i)           other than in consultation with Parent, restructure or change its
investment securities portfolio or its gap position, through purchases, sales or
otherwise, or the manner in which the portfolio is classified or reported except
in the ordinary course, consistent with past practices;


(j)           enter into any Contract other than renewals of Contracts of terms
for less than one year and without any other materially adverse change in terms
and, other than in the ordinary course of business, terminate or waive any
material provision of any Contract other than normal nonrenewals of Contracts in
accordance with their terms;


(k)           other than in the ordinary course of business or as required by
Benefit Plans and Contracts as in effect at the date of this Agreement, (i)
increase in any manner the compensation or fringe benefits of any of the
Company’s or its Subsidiaries’ officers, employees or directors, (ii) pay any
pension or retirement allowance not required by any existing Benefit Plan or
Contract to any such officers, employees or directors, (iii) become a party to,
amend or commit to any Benefit Plan or Contract (or any individual Contracts
evidencing grants or awards thereunder) or employment agreement with or for the
benefit of any such officer, employee or director, or (iv) accelerate the
vesting of, or the lapsing of restrictions with respect to, Rights pursuant to
any Company Stock Plan;


(l)           settle any material Litigation;

24

--------------------------------------------------------------------------------





(m)           revalue any of the Company’s or any of its Subsidiaries’ assets or
materially change any method of accounting or accounting practice used by it or
any of its Subsidiaries, other than changes required by GAAP;


(n)           file or amend any Tax Return except in the ordinary course of
business; settle or compromise any material Tax Liability; or make, change or
revoke any material Tax election or change any method of Tax accounting, except
as required by applicable Law;


(o)           knowingly take, or knowingly omit to take, any action that is
reasonably likely to result in any of the conditions to the Merger set forth in
Article 5 not being satisfied, except as may be required by applicable Law;


(p)           merge or consolidate the Company or any of its Subsidiaries with,
or sell or otherwise transfer the issued and outstanding stock of the Company or
any of its Subsidiaries to, any Person;


(q)           acquire assets outside of the ordinary course of business not
consistent with past practices from any other Person with a value or purchase
price in the aggregate in excess of $50,000, other than purchase obligations
pursuant to Contracts to the extent in effect immediately prior to the execution
of this Agreement and described in Section 4.2(q) of the Company Disclosure
Letter;


(r)           make any adverse changes in the mix, rates, terms or maturities of
the Bank’s deposits or other Liabilities;


(s)           make any extension of credit that, when added to all other
extensions of credit to a borrower and its affiliates, would exceed applicable
regulatory lending limits;


(t)           make any loans, or enter into any commitments to make loans, which
vary other than in immaterial respects from its written loan policies, a true
and correct copy of which policies has been provided to Parent; provided, that
this covenant shall not prohibit the Bank from extending or renewing credit or
loans in the ordinary course of business consistent with past lending practices
or in connection with the workout or renegotiation of loans currently in its
loan portfolio; provided further, that the Company will allow a representative
of Parent to be present for informational purposes only at all meetings of the
Board of Directors or any committee of the Bank at which the Board of Directors
or any committee thereof will vote on proposed new or renewal loans or
investments and such Parent representative shall not take part in discussions or
voting on any matters presented at such meetings (in furtherance of which, the
Company has, concurrently with the execution of this Agreement, provided to
Parent a calendar of such board or committee meetings of the Bank, and will
promptly provide to Parent any updates to such calendar after the date hereof);


(u)           take any action that at the time of taking such action is
reasonably likely to prevent, or would be reasonably likely to interfere with,
the consummation of the Merger; or


(v)           enter into any agreement or commitment to take any of the actions
prohibited by this Section 4.2.


4.3  State Filing.  Upon the terms and subject to the conditions of this
Agreement and prior to or in connection with the Closing, the Company and Merger
Sub shall execute and cause to be filed the Articles of Merger with the
Secretary of State of the State of Texas.

25

--------------------------------------------------------------------------------





4.4  Company Shareholder Approval.  The Company shall call a meeting of its
shareholders to be held as soon as reasonably practicable for the purpose of
obtaining the Company Shareholder Approval and such other matters as the Board
of Directors of the Company may direct, and shall use its reasonable best
efforts to cause such meeting to occur as soon as reasonably
practicable.  Parent shall be entitled to have a representative attend such
meeting of shareholders.  The Board of Directors of the Company shall make the
Company Directors’ Recommendation to its shareholders and the Company Directors’
Recommendation shall be included in any proxy statement or other communication
delivered to the Company’s shareholders in connection with such meeting.


4.5  Reasonable Best Efforts.


(a)           Subject to the terms and conditions of this Agreement, the Parties
will use all reasonable best efforts to take, or cause to be taken, in good
faith, all actions, and to do, or cause to be done, all things necessary, proper
or desirable, or advisable under applicable Laws, including using its reasonable
best efforts to lift or rescind any Order adversely affecting its ability to
consummate the transactions contemplated hereby and to cause to be satisfied the
conditions in Article 5, to permit consummation of the Merger as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby, and each will cooperate fully with and furnish information
to, the other Party to that end, and obtain all consents of, and give all
notices to and make all filings with, all Governmental Authorities and other
third parties that may be or become necessary for the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby; provided, that nothing contained herein shall preclude any
Party from exercising its rights under this Agreement.


(b)           The Parties shall consult with respect to the character, amount
and timing of restructuring charges to be taken by each of them in connection
with the transactions contemplated hereby and shall take such charges in
accordance with GAAP, as the Parties mutually agree upon.


4.6  Applications and Consents.


(a)           The Parties shall cooperate in seeking all Consents of
Governmental Authorities and other Persons necessary to consummate the
transactions contemplated hereby.


(b)           Without limiting the foregoing, the Parties shall cooperate in (i)
the filing of any required applications and notices with the Texas Department of
Banking and the Federal Reserve Board under the BHC Act, and obtaining approval
of such applications and notices, (ii) the filing of any required applications
or notices with any foreign or state banking, insurance or other Regulatory
Authorities and obtaining approval of such applications and notices, and (iii)
making any filings with and obtaining any Consents in connection with compliance
with the applicable provisions of the rules and regulations of any applicable
industry self-regulatory organization, or that are required under consumer
finance, mortgage banking and other similar Laws (collectively, the “Regulatory
Consents”).


(c)           Each Party will promptly furnish to the other Party copies of
applications filed with all Governmental Authorities and copies of written
communications received by such Party from any Governmental Authorities with
respect to the transactions contemplated hereby.  Each Party agrees that it will
consult with the other Party with respect to the obtaining of all Regulatory
Consents and other material Consents advisable to consummate the transactions
contemplated by this Agreement and each Party will keep the other Party apprised
of the status of material matters relating to completion of the transactions
contemplated hereby.  All documents that the Parties or their respective
Subsidiaries are

26

--------------------------------------------------------------------------------



responsible for filing with any Governmental Authority in connection with the
transactions contemplated hereby (including to obtain Regulatory Consents) will
comply as to form in all material respects with the provisions of applicable
Law.


4.7  Notification of Certain Matters.  The Company will give prompt notice to
Parent (and subsequently keep Parent informed on a current basis) upon its
becoming aware of the occurrence or existence of any fact, event or circumstance
that (a) is reasonably likely to result in any Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole, or (b) would cause or constitute
a breach of any of its representations, warranties, covenants, or agreements
contained herein; provided, that any failure to give notice in accordance with
the foregoing with respect to any breach shall not be deemed to constitute the
failure of any condition set forth in Section 5.2(b) to be satisfied, or
otherwise constitute a breach of this Agreement by the Company due to its
failure to give such notice unless the underlying breach would independently
result in a failure of the conditions set forth in Sections 5.2(a) or 5.2(b) or
give rise to a termination right under Section 6.1.  The Company shall deliver
to Parent a copy of each written opinion of its financial advisor, Hovde
Financial, Inc., as soon as reasonably practicable after the Company’s receipt
thereof.


4.8  Investigation and Confidentiality.


(a)           The Company shall permit Parent to make or cause to be made such
investigation of the business and Properties of the Company and its Subsidiaries
and of the Company’s and its Subsidiaries’ financial and legal conditions as
Parent reasonably requests; provided, that such investigation shall be
reasonably related to the transactions contemplated hereby and shall not
interfere unnecessarily with normal operations; and provided further, that
neither the Company nor any of its Subsidiaries shall be required to provide
access to or to disclose information where such access or disclosure would
jeopardize the attorney-client or other privilege with respect to such
information, contravene any Law, Order, or Contract, or result in disclosure of
any trade secrets of third parties, and the Parties will use their reasonable
best efforts to make appropriate substitute disclosure arrangements, to the
extent practicable, in circumstances in which the restrictions of the preceding
clause apply.  No investigation by Parent shall affect the representations and
warranties of the Company or the right of Parent to rely thereon.  Between the
date hereof and the Effective Time, the Company shall permit Parent’s senior
officers to meet with the financial officers of the Company and its
Subsidiaries, including officers responsible for the Company’s Financial
Statements, the internal controls of the Company its Subsidiaries and the
disclosure controls and procedures of the Company and its Subsidiaries, to
discuss such matters as Parent may deem reasonably necessary or appropriate for
Parent to satisfy its obligations under Sections 302, 404 and 906 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).


(b)           Each Party shall, and shall cause its directors, officers,
employees and Representatives to, maintain the confidentiality of all
confidential information furnished to it by the other Party concerning its and
its Subsidiaries’ businesses, operations, and financial positions to the extent
required by, and in accordance with, the Confidentiality Agreement, and shall
not use such information for any purpose except in furtherance of the
transactions contemplated by this Agreement.  If this Agreement is terminated
prior to the Effective Time, each Party shall promptly return or certify the
destruction of all documents and copies thereof, and all work papers containing
confidential information received from the other Party.


4.9  Press Releases; Publicity.  Prior to the Effective Time, the Company shall
consult with Parent as to the form and substance of any Company press release,
other public statement or shareholder communication related to or mentioning
this Agreement and the transactions contemplated hereby prior to issuing such
press release, public statement or shareholder communication or making any other
public or shareholder disclosure related thereto; provided, that

27

--------------------------------------------------------------------------------



4.10  nothing in this Section 4.9 shall be deemed to prohibit the Company from
making any disclosure that its counsel deems reasonably necessary or advisable
in order to satisfy the Company’s disclosure obligations imposed by Law.


4.11  Acquisition Proposals.  The Company agrees that it will not, and will
cause its directors, officers, employees and Representatives and Affiliates not
to, (a) initiate, solicit, encourage or knowingly facilitate inquiries or
proposals with respect to, (b) engage or participate in any negotiations
concerning, or (c) provide any confidential or nonpublic information or data to,
or have or participate in any discussions with, any Person relating to, any
Acquisition Proposal.  The Company will immediately cease and cause to be
terminated any activities, discussions or negotiations conducted before the date
of this Agreement with any Persons other than Parent with respect to any
Acquisition Proposal.  The Company shall promptly (and in any event within two
Business Days) advise Parent following receipt of any Acquisition Proposal and
the substance thereof (including the identity of the Person making such
Acquisition Proposal), and will keep Parent apprised of any related
developments, discussions and negotiations on a current basis.


4.12  Takeover Laws.  If any Takeover Law may become, or may purport to be,
applicable to the transactions contemplated hereby, the Company and the members
of its Board of Directors will grant such approvals and take such actions as are
necessary (other than any action requiring the approval of its shareholders
(other than as contemplated by Section 4.4)) so that the transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated hereby and otherwise act to eliminate or minimize the
effects of any Takeover Law on any of the transactions contemplated by this
Agreement.


4.13  Retention Bonuses; Change in Control Bonuses; Employee Benefits and
Contracts.


(a)  Parent shall cause the Surviving Corporation to pay to the employees set
forth on Section 4.12(a) of the Company Disclosure Letter  (the “Retention Bonus
Eligible Employees”) (i) all amounts owed under the Company Critical Employee
Bonus Plan in accordance with the terms thereof and as set forth in Section
4.12(a) of the Company Disclosure Letter, which amounts shall not, in the
aggregate, exceed $190,000, and (ii) an aggregate amount of $40,000, 50% of
which shall be payable on the date that is 18 months after the Closing Date and
50% of which shall be payable on the date that is 24 months after the Closing
Date, in the same respective proportions as the Retention Bonus Eligible
Employees are entitled to be paid under the Company Retention Bonus Plan;
provided that Parent shall only be obligated to make payments to Retention Bonus
Eligible Employees who are employees of the Bank as of such dates.


(b)  The Company shall pay all change in control bonuses arising under
employment agreements set forth on Section 4.12(b) of the Company Disclosure
Letter in accordance with the terms thereof.


(c)   All employees of the Company or any of its Subsidiaries shall remain
employees of the Company and its Subsidiaries upon consummation of the
Merger.  Following the Effective Time, any such employee may be terminated, and
the job duties, compensation and authority of any such employee may be modified,
subject to payment of any severance pay or other termination benefits due under
terms of employment contracts with the Company or the Bank and any Parent
Severance Payment to such employees who are terminated by the Company or by the
Bank within the 12 month period following the Closing Date.

28

--------------------------------------------------------------------------------





(d)  At the Effective Time, all retained employees shall remain on the existing
Benefit Plans of the Company or its Subsidiaries.  Thereafter, at a time
determined by Parent in its sole discretion, the retained employees shall be
eligible for such employee benefits as are generally available to new employees,
as of the date hereof, of Parent and its Subsidiaries having like tenure,
officer status and compensation levels and such employees shall be given full
credit for all prior service (including, but not limited to, credit towards
satisfaction of any waiting periods under Parent’s health and welfare plans) as
employees of the Company or any of its Subsidiaries.  To the extent permitted
under the terms of such plans, Parent shall not make any exclusion of coverage
for any pre-existing conditions under any of its healthcare plans, and Parent,
through its medical and dental plan underwriters, shall use commercially
reasonable efforts to provide retained employees and enrolled dependents credit
for all eligible expenses incurred within the calendar year under plans
maintained by the Company or any of its Subsidiaries for purposes of satisfying
annual deductibles and out-of-pocket maximums under Parent’s healthcare
plans.  Such employees are solely responsible for supplying satisfactory proof
of previously incurred expenses to Parent’s plan underwriters.


4.14  Indemnification.


(a)           From and after the Effective Time, subject to applicable Law, the
Surviving Corporation and its Subsidiaries shall, and Parent shall cause the
Surviving Corporation and its Subsidiaries to, honor the Company’s and the
Bank’s existing indemnification obligations, as reflected in their respective
Organizational Documents and any indemnification agreement with the Company or
its Subsidiaries in existence on the date of this Agreement and disclosed in
Section 4.13(a) of the Company Disclosure Letter, for current or former
directors, officers and employees, without time limitation, for matters arising
out of the service of such persons with the Company or its Subsidiaries prior to
the Effective Time.


(b)           The Company, the Bank and Parent shall cooperate to obtain a
directors’ and officers’ liability insurance policy to provide coverage for a
period of six years from the Effective Time to all Persons who served as
directors or officers of the Company or its Subsidiaries at or prior to the
Effective Time, with respect to actions or omissions prior to the Effective
Time.  The policy shall be purchased by the Party to whom the most favorable
terms are available. The total premium under such policy shall not exceed 150%
of the annual premium paid by the Company for its current directors’ and
officers’ liability insurance policy (as set forth in Section 3.3(u) of the
Company Disclosure Letter).


(c)           If Surviving Corporation or any of its successors or assigns shall
consolidate with or merge into any other Person and shall not be the continuing
or surviving Person of such consolidation or merger or shall transfer all or
substantially all of its assets to any Person, then and in each case, proper
provision shall be made so that the successors and assigns of the Surviving
Corporation as the surviving entities shall assume the obligations set forth in
this Section 4.13.


(d)           The provisions of this Section 4.13 are intended to be for the
benefit of and shall be enforceable by, each Indemnified Party and his or her
heirs and representatives.




ARTICLE 5
CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE


5.1  Conditions to Obligations of Each Party.  The respective obligations of
each Party to perform this Agreement and to consummate the

29

--------------------------------------------------------------------------------



5.2  Merger and the other transactions contemplated hereby are subject to the
satisfaction of the following conditions, unless waived by each Party pursuant
to Section 7.6:


(a)           Shareholder Approval.  The Company shall have obtained the Company
Shareholder Approval.


(b)           Regulatory Approvals.  All Regulatory Consents required by law to
consummate the transactions contemplated by this Agreement (the “Required
Consents”) shall (i) have been obtained or made and be in full force and effect
and all waiting periods required by Law shall have expired, and (ii) not be
subject to any condition or consequence that would, after the Effective Time,
have a material adverse effect on the financial position, results of operations
or prospects of Parent or any of its Subsidiaries.


(c)           No Orders or Restraints; Illegality.  No Order issued by any
Governmental Authority (whether temporary, preliminary, or permanent) preventing
the consummation of the Merger shall be in effect and no Law or Order shall have
been enacted, entered, promulgated or enforced by any Governmental Authority
that prohibits, restrains, or makes illegal the consummation of the Merger.


5.3  Conditions to Obligations of Parent.  The obligations of Parent to perform
this Agreement and consummate the Merger and the other transactions contemplated
hereby are subject to the satisfaction of the following conditions, unless
waived by Parent pursuant to Section 7.6:


(a)           Representations and Warranties.  The representations and
warranties of the Company set forth in this Agreement, after giving effect to
Sections 3.1 and 3.2, shall be true and correct as of the date of this Agreement
and as of the Closing Date as though made at and as of the Closing Date (except
that representations and warranties that by their terms speak specifically as of
the date of this Agreement or some other date shall be true and correct as of
such date), and Parent shall have received certificates, dated the Closing Date,
signed on behalf of the Company by the chief executive officer and the chief
financial officer of the Company, to such effect.


(b)           Performance of Agreements and Covenants.  Each and all of the
agreements and covenants of the Company to be performed and complied with
pursuant to this Agreement prior to the Effective Time shall have been duly
performed and complied with in all material respects and Parent shall have
received certificates, dated the Closing Date, signed on behalf of the Company
by the chief executive officer and the chief financial officer of the Company,
to such effect.


(c)           Corporate Authorization and Good Standing.  Parent shall have
received from the Company (i) certified resolutions of its Board of Directors
and shareholders authorizing the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby; (ii) a certificate as
to the incumbency and signatures of officers authorized to execute this
Agreement; (iii) a certificate of good standing of the Company, dated not more
than three Business Days before the Closing Date, from the Secretary of State of
the State of Texas; (iv) a certificate of good standing of Fort Worth
Bancorporation, Inc. dated not more than three Business Days before the Closing
Date, from the Secretary of State of the State of Delaware; (v) an insured
status certificate with respect to the Bank, dated not more than ten Business
Days before the Closing Date, from the FDIC; (vi) a Certificate of Corporate
Existence, dated not more than ten Business Days before the Closing Date, from
the OCC; (vii) and a letter, dated not more than ten Business Days before the
Closing Date, confirming the registration of each of the

30

--------------------------------------------------------------------------------



Company and Fort Worth Bancorporation, Inc. as bank holding companies under the
Bank Holding Company Act of 1956, from the Federal Reserve Bank of Dallas.


(d)           Consents.  The Company shall have obtained all Consents required
as a result of the transactions contemplated by this Agreement pursuant to the
Contracts set forth in Section 3.3(l)(i) of the Company Disclosure Letter.


(e)           Material Adverse Effect.  Since the date hereof, there shall not
have occurred any fact, circumstance or event, individually or taken together
with all other facts, circumstances or events that has had or is reasonably
likely to have a Material Adverse Effect on the Company and its Subsidiaries,
taken as a whole.


(f)           Dissenting Shareholders. The holders of no more than 5% of the
outstanding shares of Company Common Stock shall have given notice of their
intent to exercise dissenters’ rights under the TBCA.


(g)           Director Support Agreements.  Each of the Directors of the Bank
shall have entered into a Director Support Agreement in substantially the form
attached as Exhibit A hereto.


(h)           Retention Agreements.  Each of the Retention Bonus Eligible
Employees shall have entered into a Retention Agreement in substantially the
form attached as Exhibit C hereto.


(i)           Employment Agreements.  The employment agreements between the
Company and each of the persons listed in Section 5.2(i) of the Company
Disclosure Letter, shall have been terminated and the Company shall have paid
the change in control bonuses due thereunder in full, and each such person shall
have entered into an Employment Agreement in substantially the form attached as
Exhibit D hereto.


(j)           Payment of Advisor’s Fees.  All fees due to Hovde Financial, Inc.
shall have been paid in full.


(k)           Exercise or Termination of Company Options and Company
Warrants.  All outstanding Company Options and Company Warrants shall have been
exercised or terminated as provided in Section 1.6 and the Company’s Board of
Directors and shareholders shall have taken all action necessary to terminate
the Company Stock Plans effective prior to the Effective Time.  No Company
Options or Company Warrants, whether vested or unvested, shall be outstanding as
of five Business Days prior to the Effective Time.


(l)           Net Shareholders’ Equity.  As of the Measurement Date, the
Company’s Final Net Shareholders’ Equity shall not be less than the Target
Amount by more than $100,000.


5.4  Conditions to Obligations of the Company.  The obligations of the Company
to perform this Agreement and consummate the Merger and the other transactions
contemplated hereby are subject to the satisfaction of the following conditions,
unless waived by the Company pursuant to Section 7.6:


(a)           Representations and Warranties.  The representations and
warranties of Parent set forth in this Agreement, after giving effect to Section
3.2, shall be true and correct as of the date of this Agreement and as of the
Closing Date as though made at and as of the Closing Date (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or some other date shall be true and correct as of such
date) and the Company

31

--------------------------------------------------------------------------------



shall have received a certificate, dated the Closing Date, signed on behalf of
Parent by an authorized officer of Parent, to such effect.


(b)           Performance of Agreements and Covenants.  Each and all of the
agreements and covenants of Parent to be performed and complied with pursuant to
this Agreement prior to the Effective Time shall have been duly performed and
complied with in all material respects and the Company shall have received a
certificate, dated the Closing Date, signed on behalf of Parent by an authorized
officer of Parent, to such effect.


ARTICLE 6
TERMINATION


6.1  Termination.  Notwithstanding any other provision of this Agreement, and
notwithstanding Company Shareholder Approval, this Agreement may be terminated
and the Merger abandoned at any time prior to the Effective Time:


(a)           By mutual consent of the Board of Directors of the Company and the
Board of Directors of Parent;


(b)           By the Board of Directors of the Company or the Board of Directors
of Parent in the event of a breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of the other Party, which
breach would result in, if occurring or continuing on the Closing Date, the
failure of the conditions to the terminating Party’s obligations set forth in
Sections 5.2 or 5.3, as the case dictates, and that cannot be or has not been
cured within 30 days after the giving of notice to the breaching Party of such
breach, provided that the right to effect such cure shall not extend beyond the
date set forth in subparagraph (d) below;


(c)           By the Board of Directors of the Company or the Board of Directors
of Parent in the event that (i) any Regulatory Consent required to be obtained
from any Governmental Authority has been denied by final nonappealable action of
such Governmental Authority, or (ii) Company Shareholder Approval has not been
obtained by reason of the failure to obtain the required vote at the Company
shareholders’ meeting where this Agreement was presented to such shareholders
for approval and voted upon;


(d)           By the Board of Directors of the Company or the Board of Directors
of Parent in the event that the Merger has not been consummated by November 17,
2007, if the failure to consummate the transactions contemplated hereby on or
before such date is not caused by any breach of this Agreement by the Party
electing to terminate pursuant to this Section 6.1(d); or


(e)           By the Board of Directors of Parent in the event that (i) the
Company has withdrawn, qualified or modified the Company Directors’
Recommendation in a manner adverse to Parent or shall have resolved to do any of
the foregoing, (ii) the Company has failed to substantially comply with its
obligations under Sections 4.4 or 4.10, or (iii) the Board of Directors of the
Company has recommended, endorsed, accepted or agreed to an Acquisition Proposal
with any other Person.


6.2  Effect of Termination.  In the event of the termination and abandonment of
this Agreement pursuant to Section 6.1, this Agreement shall become void and
have no effect, and neither Parent or its subsidiaries nor the Company or its
Subsidiaries, or any of the officers or directors of any of them, shall have any
Liability of any nature whatsoever hereunder or in conjunction with the
transactions contemplated hereby, except that (a) the provisions of Section
4.8(b), Article 6 and Article 7 shall survive any such termination and
abandonment, and (b) a termination of this

32

--------------------------------------------------------------------------------



6.3  Agreement shall not relieve the breaching Party from Liability for an
uncured willful breach of a representation, warranty, covenant, or agreement of
such Party contained in this Agreement.


6.3           Termination Fee.


(a)           In the event that Parent terminates this Agreement pursuant to
Section 6.1(e), the Company shall pay to Parent $1,500,000 (the “Termination
Fee”) within five Business Days after the date this Agreement is terminated, by
wire transfer of immediately available funds.


(b)           In the event that either Parent or the Company terminates this
Agreement pursuant to Section 6.1(c)(ii) and within 12 months following such
termination an Acquisition Proposal is consummated or a definitive agreement or
letter of intent is entered into by the Company with respect to an Acquisition
Proposal, the Company shall pay Parent the Termination Fee within five Business
Days after the date it becomes payable pursuant hereto, by wire transfer of
immediately available funds.


(c)           The Company hereby acknowledges that the agreements contained in
this Section 6.3 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, Parent would not enter into this
Agreement.  In the event that the Company fails to pay when due any amount
payable under this Section 6.3, then (i) the Company shall reimburse Parent for
all costs and expenses (including disbursements and reasonable fees of counsel)
incurred in connection with the collection of such overdue amount, and (ii) the
Company shall pay to Parent interest on such overdue amount (for the period
commencing as of the date such overdue amount was originally required to be paid
and ending on the date such overdue amount is actually paid in full) at a rate
per annum equal to three percent (3%) over the “prime rate” (as published in the
“Money Rates” column in The Wall Street Journal or, if not published therein, in
another national financial publication selected by Parent) in effect on the date
such overdue amount was originally required to be paid.


ARTICLE 7
MISCELLANEOUS


7.1  Definitions.


(a)           Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings:

 
     “1933 Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


     “1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


     “Acquisition Proposal” shall mean, other than the transactions contemplated
by this Agreement, any offer, proposal or inquiry relating to, or any third
party indication of interest in, (a) any acquisition or purchase, direct or
indirect, of 15% or more of the consolidated assets of the Company and its
Subsidiaries or 15% or more of any class of equity or voting securities of the
Company or any of its Subsidiaries whose assets, individually or in the
aggregate, constitute more than 15% of the consolidated assets of the Company,
(b) any tender offer (including a self-tender offer) or exchange offer that, if
consummated, would result in such third party beneficially owning 15% or more of
any class of equity or voting securities of the Company or any of its
Subsidiaries whose assets, individually or in the aggregate, constitute more
than 15% of the consolidated assets of the Company, (c) a merger, consolidation,
share exchange, business

33

--------------------------------------------------------------------------------



combination, reorganization, recapitalization, liquidation, dissolution or other
similar transaction involving the Company or any of its Subsidiaries whose
assets, individually or in the aggregate, constitute more than 15% of the
consolidated assets of the Company, or (d) any other transaction the
consummation of which could reasonably be expected to impede, interfere with,
prevent or materially delay the Merger or that could reasonably be expected to
dilute materially the benefits to Parent of the transactions contemplated
hereby.


“Adjustment Amount” shall mean the difference between the Target Amount and the
Final Net Shareholders’ Equity as of the Measurement Date.


    “Affiliate” of a Person shall mean (a) any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person or (b) any director, partner or officer of
such Person or, for any Person that is a limited liability company, any manager
or managing member thereof.  For purposes of this definition, “control” (and its
derivatives) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of equity, voting or other interests, as trustee or
executor, by contract or otherwise.


    “Benefit Plan” shall mean any pension, retirement, profit-sharing, deferred
compensation, thrift, savings, equity, employee stock ownership, retention,
severance pay, vacation, bonus, or other incentive plan, any other material
written employee program or agreement, any medical, vision, dental, or other
written health plan, any life insurance and any medical, vision, dental or other
health plan, flexible spending account, cafeteria plan, holiday, disability, and
any other employee benefit plan or fringe benefit plan, agreement, arrangement
or commitment, whether written or unwritten, including any written “employee
benefit plan” (as that term is defined in Section 3(3) of ERISA), maintained by,
sponsored in whole or in part by, or contributed to by a Party or any of its
Subsidiaries for the benefit of its and its Subsidiaries’ employees, retirees,
dependents, spouses, directors, independent contractors, or other beneficiaries
and under which such employees, retirees, dependents, spouses, directors,
independent contractors, or other beneficiaries are eligible to participate.


     “BHC Act” shall mean the federal Bank Holding Company Act of 1956, as
amended, and rules and regulations promulgated thereunder.


     “Business Day” shall mean any day that Nasdaq is normally open for trading
for a full day and that is not a Saturday, a Sunday or a day on which banks in
New York, New York or the State of Texas are authorized or required to close for
regular banking business.


“Company Capital Stock” shall mean the Company Common Stock and the Company
Preferred Stock.


“Company Common Stock” shall mean the $5.00 par value per share common stock of
the Company.


“Company Critical Employee Bonus Plan” shall mean that certain retention bonus
plan adopted by the Board of Directors of the Company on September 21, 2006.


     “Company Financial Statements” shall mean (i) the audited consolidated
balance sheets (including related notes and schedules, if any) of the Company
and its Subsidiaries as of December 31, 2004, 2005 and 2006, and the reports of
its independent public accountants

34

--------------------------------------------------------------------------------



with respect thereto and (ii) the consolidated balance sheets of the Company and
its Subsidiaries (including related notes and schedules, if any), and related
statements of operations, cash flows, and shareholders’ equity and comprehensive
income (loss) (including related notes and schedules, if any) with respect to
periods ended subsequent to December 31, 2006.


      “Company Option” shall mean an option to purchase a share or shares of
Company Common Stock issued under a Company Stock Plan.


“Company Preferred Stock” shall mean the $1.00 par value per share preferred
stock of the Company.


“Company Shareholder Approval” shall mean the approval of this Agreement by the
holders of at least two-thirds of the outstanding shares of Company Common
Stock.


    “Company Stock Plan” shall mean any equity compensation plan of the Company
listed in Section 3.3(k)(i) of the Company Disclosure Letter.


“Company Warrant” shall mean any warrant to purchase a share or shares of
Company Common Stock issued by the Company.


    “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement, dated January 9, 2007, by and between the Company and Parent.


    “Consent” shall mean any consent, approval, authorization, clearance,
exemption, waiver, or similar affirmation by any Person pursuant to any
Contract, Law, Order, or Permit.


    “Contract” shall mean any written or oral agreement, arrangement,
commitment, contract, indenture, instrument, lease, understanding, note, bond,
license, mortgage, deed of trust or undertaking of any kind or character to
which any Person is a party or that is binding on any Person or its capital
stock, assets or business.


    “Data Processing Agreement” shall mean that certain Date Processing
Agreement, dated as of February 1, 1999, by and between the Bank and Community
Data Services.


    “Default” shall mean (a) any breach or violation of or default under any
Contract, Law, Order, or Permit, (b) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Law, Order, or Permit, or (c) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase, or impose any Liability
under, any Contract, Law, Order, or Permit.


    “Dissenting Shares” shall mean shares of Company Common Stock that are owned
by shareholders properly exercising their appraisal rights pursuant to Section
5.12 of the TBCA.


    “Environmental Laws” shall mean all Laws relating to pollution or protection
of human health or the environment (including ambient air, surface water, ground
water, land surface, or subsurface strata) and that are administered,
interpreted, or enforced by the United States Environmental Protection Agency
and state and local agencies with jurisdiction over, and

35

--------------------------------------------------------------------------------



including common Law in respect of, pollution or protection of the environment,
including the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, the Resource Conservation and Recovery Act, as amended, and
other Laws relating to emissions, discharges, releases, or threatened releases
of any Hazardous Material, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of any
Hazardous Material, including all requirements for permits, licenses and other
authorizations that may be required.


      “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” of any Person means any entity that is, or at any relevant
time was, a member of (a) a controlled group of corporations (as defined in
Section 414(b) of the Internal Revenue Code), (b) a group of trades or
businesses under common control (as defined in Section 414(c) of the Internal
Revenue Code) or (c) an affiliated service group (as defined under Section
414(m) of the Internal Revenue Code or the regulations under Section 414(o) of
the Internal Revenue Code) with such Person.


“ERISA Plan” shall mean any Benefit Plan that is an “employee welfare benefit
plan,” as that term is defined in Section 3(l) of ERISA, or an “employee pension
benefit plan,” as that term is defined in Section 3(2) of ERISA.


“Exhibits” A through D, inclusive, shall mean the Exhibits so marked, copies of
which are attached to this Agreement.  Such Exhibits are hereby incorporated by
reference herein and made a part hereof, and may be referred to in this
Agreement and any other related instrument or document without being attached
hereto or thereto.


“Facilities” shall mean all buildings and improvements on the Property of the
Company or its Subsidiaries.


“FDIC” shall mean the Federal Deposit Insurance Corporation.


“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.


“Final Net Shareholders’ Equity” shall mean the calculation of the Net
Shareholders’ Equity at the close of business on the Measurement Date as
determined in the manner provided in Section 1.9.


                      “GAAP” shall mean accounting principles generally accepted
in the United States of America, consistently applied during the periods
involved.


    “Governmental Authority” shall mean each Regulatory Authority and any other
domestic or foreign court, administrative agency, commission or other
governmental authority or instrumentality (including the staff thereof), or any
industry self-regulatory authority (including the staff thereof).


    “Hazardous Material” shall mean (a) any hazardous substance, hazardous
material, hazardous waste, regulated substance, or toxic substance (as those
terms are defined by any applicable Environmental Laws), and (b) any chemicals,
pollutants, contaminants, petroleum, petroleum products that are or become
regulated under any applicable local, state, or federal

36

--------------------------------------------------------------------------------



Environmental Law (and specifically shall include asbestos requiring abatement,
removal, or encapsulation pursuant to the requirements of Governmental
Authorities and any polychlorinated biphenyls).


    “Intellectual Property” shall mean (a) any patents, copyrights, trademarks,
service marks, maskworks or similar rights throughout the world, and
applications or registrations for any of the foregoing, (b) any proprietary
interest, whether registered or unregistered, in know-how, copyrights, trade
secrets, database rights, data in databases, website content, inventions,
invention disclosures or applications, software (including source and object
code), operating and manufacturing procedures, designs, specifications and the
like, (c) any proprietary interest in any similar intangible asset of a
technical, scientific or creative nature, including slogans, logos and the like
and (d) any proprietary interest in or to any documents or other tangible media
containing any of the foregoing.


    “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.


    “Knowledge” of any Party or “known to” a Party and any other phrases of
similar import shall mean the actual knowledge of such Party’s Chairman of the
Board, Chief Executive Officer, President, Chief Operating Officer, Chief
Financial Officer or Chief Lending Officers (or persons performing comparable
functions) of such matter or the knowledge of such matter that such Person would
have had after reasonable inquiry, including inquiries of their direct
subordinates who would be likely to have knowledge of such matter.


    “Law” shall mean any code, law (including any rule of common law),
ordinance, regulation, rule, or statute applicable to a Person or its assets,
Liabilities, or business, including those promulgated, interpreted or enforced
by any Governmental Authority.


    “Liability” shall mean any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost or expense (including costs
of investigation, collection and defense), claim, deficiency or guaranty of any
type, whether accrued, absolute or contingent, liquidated or unliquidated,
matured or unmatured, or otherwise.


    “Lien” shall mean any mortgage, pledge, reservation, restriction (other than
a restriction on transfers arising under the Securities Laws), security
interest, lien or encumbrance of any nature whatsoever of, on, or with respect
to any Property or Property interest, other than Liens for property Taxes not
yet due and payable.


    “Litigation” shall mean any action, arbitration, cause of action, claim,
complaint, criminal prosecution, demand letter, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding, or notice (written or oral) by any Person alleging potential
Liability, but shall not include claims of entitlement under any Benefit Plans
that are made or received in the ordinary course of business.


“Measurement Date” shall mean the date that is 10 Business Days prior to the
Closing Date.


“NASD” shall mean the National Association of Securities Dealers, Inc.


    “Nasdaq” shall mean The Nasdaq Stock Market, Inc.

37

--------------------------------------------------------------------------------





“Net Shareholders’ Equity” shall mean the consolidated shareholders’ equity of
the Company as of the Measurement Date, as calculated in accordance with the
books and records of the Company and its Subsidiaries, consistent with past
practice, GAAP and all requirements of applicable Regulatory Authorities.  Net
Shareholders Equity shall equal (i) consolidated shareholders’ equity as of the
Measurement Date, less (ii) any unrealized net gain on available for sale
securities as of the Measurement Date, plus (iii) any unrealized net loss on
available for sale securities as of the Measurement Date, less (iii) to the
extent not reflected in consolidated shareholders’ equity as of the Measurement
Date, all costs, fees and charges, including fees and charges of the Company’s
accountants, counsel and financial advisors, whether or not accrued or paid,
that are related to the transactions contemplated by this Agreement, including
an accrual in the amount of $324,000, before taking into account the tax effect
thereof, for fees related to termination of the Data Processing Agreement, less
(iv) any change in consolidated shareholders’ equity after March 31, 2007,
related to stock options exercised or other stock transactions occurring after
March 31, 2007.


    “OCC” shall mean the Office of the Comptroller of the Currency.


    “Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local, or foreign or other court, arbitrator, mediator,
tribunal, administrative agency, Governmental Authority or Regulatory Authority.


“Organizational Documents” shall mean the articles of incorporation, association
or organization, certificate of incorporation, association or organization,
charter, bylaws or other similar governing instruments, in each case as amended
as of the date specified, of any Person.


“Party” shall mean Parent and Merger Sub, on the one hand, or the Company, on
the other hand, and “Parties” shall mean Parent, Merger Sub and the Company.


    “Pension Plan” shall mean any ERISA Plan that is also subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA.


“Per Share Purchase Price” shall mean an amount, rounded to the nearest whole
cent, equal to $52.00, less the quotient obtained by dividing (x) the Adjustment
Amount by (y) the sum of (i) the number of shares of Company Common Stock issued
and outstanding immediately prior to the Effective Time (including shares issued
or issuable upon exercise of outstanding Company Options and Company Warrants
that are not terminated) and (ii) the number of shares that would be issued upon
exercise of Company Options and Company Warrants that are terminated in exchange
for an Option Termination Payment.


    “Permit” shall mean any federal, state, local and foreign governmental
approval, authorization, certificate, easement, filing, franchise, license or
permit from Governmental Authorities that are required for the operation of the
businesses of a Person or its Subsidiaries.


“Permitted Encumbrances” shall mean all easements, covenants, restrictions,
rights of way and other matters of title which do not adversely affect the
marketability of title.


“Permitted Issuances” shall mean issuances of Company Common Stock upon exercise
of outstanding Company Options or Company Warrants.

38

--------------------------------------------------------------------------------







“Person” shall mean any natural person or any legal, commercial, or governmental
entity, including, a corporation, general partnership, joint venture, limited
partnership, limited liability company, trust, business association, or person
acting in a representative capacity, as well as any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the 1934 Act.


    “Property” shall mean all real property leased or owned by the Company and
its Subsidiaries or by Parent, either currently or in the past.


    “Regulatory Authorities” shall mean, collectively, the Federal Trade
Commission, the United States Department of Justice, the Federal Reserve Board,
the OCC, the FDIC, the Office of Thrift Supervision, the Texas Department of
Banking, the Internal Revenue Service, all federal and state regulatory agencies
having jurisdiction over the Company and its Subsidiaries and Parent, the NASD,
Nasdaq and the SEC (including, in each case, the staff thereof).


    “Representative” shall mean any investment banker, financial advisor,
attorney, accountant, consultant, agent or other representative of a Party.


    “Rights” shall mean, with respect to any Person, securities, or obligations
convertible into or exercisable for, or giving any other Person any right to
subscribe for or acquire, or any options, calls, restricted stock, deferred
stock awards, stock units, phantom awards, dividend equivalents, or commitments
relating to, or any stock appreciation right or other instrument the value of
which is determined in whole or in part by reference to the market price or
value of, shares of capital stock of such Person, whether vested or unvested or
exercisable or unexercisable, and shall, in the case of the Company include
Company Options and Company Warrants.


    “SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.


    “Securities Laws” shall mean the 1933 Act, the 1934 Act, the Investment
Company Act of 1940, the Investment Advisers Act of 1940, and the Trust
Indenture Act of 1939, each as amended, state securities and “Blue Sky” Laws,
including in each case the rules and regulations promulgated thereunder.


“Parent Severance Payment” shall mean a severance payment to any person who was
an employee of the Company or any of its Subsidiaries immediately prior to the
Closing and is terminated by the Bank or Parent within the 12 month period
following the Closing Date, which shall be in addition to any severance payments
described in Section 4.13 of the Company Disclosure Letter and shall be in an
amount equal to the product of (i) the amount such terminated employee would
have received for two weeks’ pay at the time of his/her termination, multiplied
by (ii) the number of full years that such terminated employee was employed by
the Company or any of its Subsidiaries.


“Subsidiary” or “Subsidiaries” shall have the meaning assigned in Rule 1-02(x)
of Regulation S-X of the SEC.


    “Target Amount” shall mean $11,013,179; provided that if the Measurement
Date occurs prior to August 31, 2007, the Target Amount shall be reduced by
$5,273 per day for

39

--------------------------------------------------------------------------------



each day in the period commencing on the day following the Measurement Date and
ending on August 31, 2007, and if the Measurement Date occurs after August 31,
2007, the Target Amount shall be increased by $5,273 per day for each day in the
period commencing on September 1, 2007, and ending on the Measurement Date.


“Tax” or “Taxes” shall mean, as the context shall require, all federal, state,
local, municipal and foreign taxes, charges, fees, levies, imposts, duties, or
other like assessments, including assessments for unclaimed property, as well as
income, gross receipts, excise, employment, sales, use, transfer, intangible,
recording, license, payroll, franchise, severance, documentary, stamp,
occupation, windfall profits, environmental, federal highway use, commercial
rent, customs duties, capital stock, paid-up capital, profits, withholding,
Social Security, single business and unemployment, disability, real property,
personal property, registration, ad valorem, value added, alternative or add-on
minimum, estimated or other tax or governmental fee of any kind whatsoever,
imposed or required to be withheld by the United States or any state, local,
municipal or foreign government or subdivision or agency thereof, whether
disputed or not, including any related interest, penalties, and additions
imposed thereon or with respect thereto, and including any liability for Taxes
of another Person pursuant to a contract, as a transferee or successor, under
Treasury Regulation Section 1.1502-6 or analogous provision of state, local or
foreign Law or otherwise.


    “Tax Return” shall mean any report, return, information return or other
information provided or required to be provided to a Taxing Authority in
connection with Taxes, including any return of an Affiliated or combined or
unitary group that includes a Party or its Subsidiaries and including without
limitation any estimated Tax return.


      “Taxable Period” shall mean any period prescribed by any Taxing Authority.


“Taxing Authority” shall mean any federal, state, local, municipal, foreign, or
other Governmental Authority, instrumentality, commission, board or body having
jurisdiction over the Parties to impose or collect any Tax.


“Technology Systems” shall mean the electronic data processing, information,
record keeping, communications, telecommunications, hardware, third-party
software, networks, peripherals, portfolio trading and computer systems,
including any outsourced systems and processes, and Intellectual Property used
by the Company.


(b)           The terms set forth below shall have the meanings ascribed thereto
in the referenced sections:


Agreement
 
Preamble
Articles of Merger
 
Section 1.3
Bank
 
3.3(a)
Closing
 
Section 1.2
Closing Date
 
Section 1.2
Company
 
Preamble
Company Certificates
 
Section 1.4(b)
Company Directors’ Recommendation
 
Section 3.3(b)(ii)
Company Disclosure Letter
 
Section 3.1
Company Latest Balance Sheet
 
Section 3.3(d)(ii)


40

--------------------------------------------------------------------------------





CRA
 
Section 3.3(r)
Dissenting Shareholder
 
Section 2.3
Effective Time
 
Section 1.3
Estimated Net Shareholders’ Equity
 
Section 1.9
Exchange Agent
 
Section 2.1(a)
Exchange Fund
 
Section 2.1(d)
Excluded Shares
 
Section 1.4(d)
Holder
 
Section 2.1(a)
IIPI
 
Section 3.3(s)(i)
Leased Property
 
Section 3.3(g)(ii)
Material Adverse Effect
 
Section 3.2(b)
Merger
 
Preamble
Merger Consideration
 
Section 2.1(b)
Merger Sub
 
Preamble
Option Termination Payment
 
Section 1.7
Owned Property
 
Section 3.3(g)(i)
Parent
 
Preamble
Property Restrictions
 
Section 3.3(g)(iii)
Regulatory Consents
 
Section 4.6(b)
Required Consents
 
Section 5.1(b)
Retention Bonus Eligible Employees
 
Section 4.12(a)
Sarbanes-Oxley Act
 
Section 4.8(a)
Shareholder Support Agreement
 
Preamble
Surviving Corporation
 
Section 1.1
Takeover Laws
 
Section 3.3(w)
TBCA
 
Section 1.1
Termination Fee
 
Section 6.3



(c)           Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”  The words “hereby,” “herein,”
“hereof” or “hereunder,” and similar terms are to be deemed to refer to this
Agreement as a whole and not to any specific section.


7.2  Non-Survival of Representations and Covenants.  Except for Articles 1 and
2, Sections 4.5(b), 4.8(b), 4.12 and 4.13 and this Article 7, the respective
representations, warranties, obligations, covenants, and agreements of the
Parties shall be deemed only to be conditions of the Merger and shall not
survive the Effective Time.


7.3  Expenses.


(a)           Except as otherwise provided in this Section 7.3, each of the
Parties shall bear and pay all direct costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated hereunder, including
filing, registration, and application fees, printing fees, and fees and expenses
of its own financial or other consultants, investment bankers, accountants, and
counsel.  In addition, in any action at law or suit in equity to enforce this
Agreement of the rights of any of the Parties, the prevailing Party in such
action or suit shall be entitled to receive its reasonable attorneys’ fees and
costs and expenses incurred in such action or suit.

41

--------------------------------------------------------------------------------





(b)           Nothing contained in Section 6.3 or this Section 7.3 shall
constitute or shall be deemed to constitute liquidated damages for the willful
breach by a Party of the terms of this Agreement
and nothing contained in this Section 7.3 shall be deemed to otherwise limit the
rights of the non-breaching Party.


7.4  Entire Agreement.  Except as otherwise expressly provided herein, this
Agreement (including the Company Disclosure Letter and the Exhibits) constitutes
the entire agreement between the Parties with respect to the transactions
contemplated hereunder and supersedes all prior arrangements or understandings
with respect thereto, written or oral, other than the Confidentiality Agreement,
which shall remain in effect.  Nothing in this Agreement, expressed or implied,
is intended to confer upon any Person, other than the Parties or their
respective successors, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly set forth in Section 4.13.


7.5  Amendments.  Before the Effective Time, this Agreement (including the
Company Disclosure Letter and the Exhibits) may be amended by a subsequent
writing signed by each of the Parties, whether before or after the Company
Shareholder Approval have been obtained, except to the extent that any such
amendment would require the approval of the shareholders of the Company, unless
such required approval is obtained.


7.6  Waivers.


(a)           Prior to or at the Effective Time, either Party shall have the
right to waive any Default in the performance of any term of this Agreement by
the other Party, to waive or extend the time for the compliance or fulfillment
by the other Party of any and all of such other Party’s obligations under this
Agreement, and to waive any or all of the conditions precedent to its
obligations under this Agreement, except any condition that, if not satisfied,
would result in the violation of any Law.  No waiver by a Party shall be
effective unless in writing signed by a duly authorized officer of such Party.


(b)           The failure of any Party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
Party at a later time to enforce the same or any other provision of this
Agreement.  No waiver of any condition or of the breach of any term contained in
this Agreement in one or more instances shall be deemed to be or construed as a
further or continuing waiver of such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.


7.7  Assignment.  Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any Party hereto (whether by operation of Law or otherwise) without
the prior written consent of each other Party.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors and assigns.


7.8  Notices.  All notices or other communications that are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission, by registered or certified mail, postage pre-paid, or by
courier or overnight carrier, to the Persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered:

42

--------------------------------------------------------------------------------





 
Parent or Merger Sub:
Southside Bancshares, Inc.

 
1201 South Beckham Avenue

 
P.O. Box 1079

 
Tyler, Texas 75701

 
Telecopy Number:   (903) 535-4508

 
Attention:  B.G. Hartley



                     Copy to Counsel (which
 

 
         shall not constitute notice):
Alston & Bird LLP

 
The Atlantic Building

 
950 F Street, N.W.

 
Washington, D.C. 20004

 
Telecopy Number:  (202) 654-4945

 
Attention:  David E. Brown, Jr.



 
Company:
Fort Worth Bancshares, Inc.

 
701 W. Magnolia

 
Fort Worth, Texas 76104

 
Telecopy Number:   (817) 927-7423

 
Attention:  Thomas B. Reynolds



                      Copy to Counsel (which
 

 
          shall not constitute notice):
Bracewell & Giuliani LLP

 
1445 Ross Avenue, Suite 3800

 
Dallas, Texas 75202

 
Telecopy Number:   (214) 468-3888

 
Attention:  Sanford M. Brown



7.9  Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Texas, without regard to any applicable
principles of conflicts of Laws that would result in the application of the law
of another jurisdiction.


7.10  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.  The exchange of copies of this
Agreement and of signature pages by facsimile or electronic transmission shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes.  Signatures
of the Parties transmitted by facsimile or electronic transmission shall be
deemed to be their original signatures for all purposes.


7.11  Captions.  The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.


7.12  Interpretations.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any Party, whether under any rule
of construction or otherwise.  No Party to this Agreement shall be considered
the draftsman.  The Parties acknowledge and agree that this Agreement has been
reviewed, negotiated and accepted by all Parties and their attorneys and shall
be construed and interpreted according to the ordinary meaning of the words used
so as fairly to accomplish the purposes and intentions of the Parties.

43

--------------------------------------------------------------------------------





7.13  Severability.  If any term or provision of this Agreement is determined by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and in no way be affected,
impaired or invalidated thereby, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the Parties.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.


7.14  Waiver of Jury Trial.   THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT ANY PARTY MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  IF
THE SUBJECT MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY TO THIS AGREEMENT SHALL PRESENT AS A NONCOMPULSORY
COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT.  FURTHERMORE, NO PARTY TO THIS AGREEMENT
SHALL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE
WAIVED.

44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.



 
SOUTHSIDE BANCSHARES, INC.
 
 
By: /s/   B.G. Hartley
B.G. Hartley
Chief Executive Officer
 
 
SOUTHSIDE MERGER SUB, INC.
 
 
By: /s/   Sam Dawson
Sam Dawson
President
 
 
 
FORT WORTH BANCSHARES, INC.
 
 
By:  /s/   Bruce M. Davis
Bruce M. Davis
President and Chief Executive Officer









--------------------------------------------------------------------------------






 
AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER
 
THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), is made
and entered into as of September 28, 2007, by and among Southside Bancshares,
Inc., a Delaware corporation (“Parent”), Southside Merger Sub, Inc., a Texas
corporation and wholly owned subsidiary of Parent (“Merger Sub”), and Fort Worth
Bancshares, Inc., a Texas corporation (the “Company”).
 
 
RECITALS
 
WHEREAS, Parent, Merger Sub and the Company are parties to that certain
Agreement and Plan of Merger, dated as of May 17, 2007 (the “Merger Agreement”),
pursuant to which Parent agreed to acquire all of the outstanding stock of the
Company by means of a merger of Merger Sub with and into the Company;
 
WHEREAS, Section 7.5 of the Merger Agreement provides that, before the Effective
Time, the Agreement may be amended by a subsequent writing signed by each of the
Parties, except to the extent any such amendment would require the approval of
the shareholders of the Company;
 
WHEREAS, the Parties desire to amend the Merger Agreement, the Effective Time
has not occurred, and the Parties have determined that the amendments to the
Merger Agreement contemplated by this Amendment do not require the approval of
the shareholders of the Company;
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
 
Section 1.  Amendments.
 
(a)  Section 1.7 of the Merger Agreement is hereby amended by striking out
Section 1.7 in its entirety and by substituting in lieu thereof the following:
 
“1.7           Company Options and Warrants.  No later than five Business Days
prior to the Effective Time, the Company shall take all actions necessary to
either (a) cause each outstanding Company Option or Company Warrant to be
exercised in accordance with its terms; provided, that, the exercise of Company
Options or Company Warrants shall not cause an adjustment to the Per Share
Purchase Price pursuant to Section 1.4(c) hereof, or (b) terminate each
outstanding Company Option and Company Warrant.  Each Company Option and Company
Warrant that is not exercised prior to five Business Days prior to the Effective
Time shall be terminated and converted into the right to receive an amount in
cash, without interest, equal to the number of shares of Company Common Stock
that are the subject of each such Company Option or Company Warrant multiplied
by the difference between (i) the Per Share Purchase Price and (ii) the exercise
price of such Company Option or Company Warrant (the “Option Termination
Payment”).  No later than five Business Days prior to the Effective Time, the
Company shall also take all actions necessary to terminate the Company Stock
Plans as of no less than five Business Days prior to the Effective Time and to
cause the provisions in any other Company Benefit Plan providing for the
issuance, transfer or grant of any capital stock of the Company or any interest
in respect of any capital stock of the Company to terminate and be of no further
force and effect as of no less than five Business Days prior to the Effective
Time.  The Company shall ensure that no later than five Business Days prior to
the Effective Time no holder of any Company Option or Company Warrant or any
participant in any Company Stock Plan or other Company Benefit Plan shall have
any right thereunder to acquire any capital stock of the Parties.
 

--------------------------------------------------------------------------------


(b)  Section 5.2(i) of the Merger Agreement is hereby amended by striking out
Section 5.2(i) in its entirety and by substituting in lieu thereof the
following:
 
“(i)           Employment Agreements.  (i) The employment agreements between the
Company and each of the persons listed in Section 5.2(i) of the Company
Disclosure Letter (other than Deborah J. Coke) shall have been terminated, (ii)
the Company shall have paid the change in control bonuses due thereunder in full
(to persons other than Deborah J. Coke), and (iii) each such person (other than
Deborah J. Coke) shall have entered into an Employment Agreement in
substantially the form attached as Exhibit D hereto.”
 
(c)  Section 5.2 of the Merger Agreement is hereby amended by adding the
following immediately following Section 5.2(l):
 
“(m)           Settlement Agreement.  Parent, Merger Sub, the Company, the Bank
and Deborah J. Coke shall have entered into a settlement agreement with respect
to the complaint, styled Deborah Coke v. Southside Bancshares, Inc., Southside
Merger Sub, Inc., Fort Worth National Bank and Fort Worth Bancshares, Inc.,
Cause No. 348-225567-07, filed in the District Court for Tarrant County, Texas,
on August 14, 2007.
 
Section 2.  Deborah J. Coke Settlement.  The Parties acknowledge that Parent,
Merger Sub, the Company, the Bank and Deborah J. Coke (“Coke”), a former
employee of the Bank, have entered into a settlement agreement (the “Settlement
Agreement”) with respect to the complaint, styled Deborah Coke v. Southside
Bancshares, Inc., Southside Merger Sub, Inc., Fort Worth National Bank and Fort
Worth Bancshares, Inc., Cause No. 348-225567-07, filed in the District Court for
Tarrant County, Texas, on August 14, 2007 (the “Complaint”).  A signed copy of
the Settlement Agreement is attached hereto as Schedule 1.  ’  With respect to
the Complaint and the Settlement Agreement, the Parties agree as follows:
 
2

--------------------------------------------------------------------------------


(a)  The Settlement Agreement contains all of the agreements and understandings
between the parties thereto with respect to the Complaint, and the Parties have
made, and hereby make, no additional promises, representations or warranties
whatsoever, express or implied, not contained in this Amendment, with respect to
the Complaint or the Settlement Agreement. ’
 
(b)  The formal dismissal of the Complaint prior to the Closing shall not
constitute a condition to Closing, and the fact that the Complaint shall not
have been formally dismissed shall not constitute  a breach of or default under
the Agreement; and
 
(c)  The termination of Coke’s employment with the Bank does not constitute a
failure to satisfy a condition precedent to the Closing or a breach of or
default under the Agreement.
 
Section 3.  Closing Date.  The Parties agree that the Closing shall be
consummated not earlier than the eighth (8th) day following the execution of the
Settlement Agreement and not later than Tuesday, October 23, 2007, on any such
date at 10:00 a.m., Texas time, at the offices of Bracewell & Giuliani LLP, 1445
Ross Avenue, Suite 3800, Dallas, Texas 75202.
 
Section 4.  Confirmation.  Except as specifically set forth herein, all other
terms and conditions of the Merger Agreement shall remain unmodified and in full
force and effect, the same being confirmed, ratified, reaffirmed and republished
hereby.
 
Section 5.  Defined Terms.  Capitalized terms not defined herein shall have the
meanings assigned them in the Merger Agreement.
 
Section 6.  Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The exchange of copies
of this Amendment and of signature pages by facsimile or electronic transmission
shall constitute effective execution and delivery of this Agreement as to the
Parties and may be used in lieu of the original Amendment for all
purposes.  Signatures of the Parties transmitted by facsimile or electronic
transmission shall be deemed to be their original signatures for all purposes.
 





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.



 
SOUTHSIDE BANCSHARES, INC.
 
By: /s/   B.G. Hartley
B.G. Hartley
Chief Executive Officer
 
 
SOUTHSIDE MERGER SUB, INC.
 
By: /s/   Sam Dawson
Sam Dawson
President
 
 
FORT WORTH BANCSHARES, INC.
 
By: /s/   Bruce M. Davis
Bruce M. Davis
President and Chief Executive Officer







--------------------------------------------------------------------------------



SCHEDULE 1


Executed Settlement Agreement


